Exhibit 10.1

 

MASTER REPURCHASE AGREEMENT

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as buyer

(“Buyer”, which term shall include any “Principal”

as defined and provided for in Annex I) or as agent pursuant hereto (“Agent”),

 

NEW CENTURY MORTGAGE CORPORATION,

NC CAPITAL CORPORATION,

NC RESIDUAL II CORPORATION

NEW CENTURY CREDIT CORPORATION as sellers (“Sellers”)

 

AND

 

NEW CENTURY FINANCIAL CORPORATION, as Guarantor

 

Dated December 22, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

1.    Applicability    1 2.    Definitions    1 3.    Program; Initiation of
Transactions    17 4.    Repurchase    18 5.    Price Differential.    19 6.   
Margin Maintenance    19 7.    Income Payments    20 8.    Extension of
Termination Date.    21 9.    Security Interest    21 10.    Payment and
Transfer    22 11.    Conditions Precedent    22 12.    Program; Costs    25 13.
   Servicing    26 14.    Representations and Warranties    27 15.    Covenants
   33 16.    Events of Default    37 17.    Remedies Upon Default    41 18.   
Reports    44 19.    Repurchase Transactions    46 20.    Single Agreement    46
21.    Notices and Other Communications    47 22.    Entire Agreement;
Severability    48 23.    Non-assignability    48

 

-i-



--------------------------------------------------------------------------------

24.

   Set-off    49

25.

   Binding Effect; Governing Law; Jurisdiction    49

26.

   No Waivers, Etc.    50

27.

   Intent    50

28.

   Disclosure Relating to Certain Federal Protections    51

29.

   Power of Attorney    51

30.

   Buyer May Act Through Affiliates    51

31.

   Indemnification; Obligations    51

32.

   Counterparts    53

33.

   Confidentiality    53

34.

   Recording of Communications    53

35.

   Commitment Fee    53

36.

   Periodic Due Diligence Review    53

37.

   Authorizations    54

38.

   Acknowledgement Of Anti-Predatory Lending Policies    54

39.

   Joint and Several    54

 

SCHEDULES

 

Schedule 1 – Representations and Warranties with Respect to Purchased Mortgage
Loans

 

Schedule 2 – Authorized Representatives

 

ANNEXES

 

Annex I – Buyer Acting as Agent

 

EXHIBITS

 

Exhibit A – Form of Transaction Request

 

Exhibit B – Form of Purchase Confirmation

 

-ii-



--------------------------------------------------------------------------------

Exhibit C – Form of Mortgage Loan Schedule

 

Exhibit D – Form of Officer’s Compliance Certificate

 

Exhibit E – Reserved

 

Exhibit F – Form of Opinion of Sellers’ and Guarantor’s counsel

 

Exhibit G – Underwriting Guidelines

 

Exhibit H – Officer’s Certificate of the Sellers and Guarantor and Corporate
Resolutions of the Sellers and Guarantor

 

Exhibit I – Sellers’ Tax Identification Number

 

Exhibit J – Reserved

 

Exhibit K – Reserved

 

Exhibit L – Reserved

 

Exhibit M – Form of Servicer Notice

 

Exhibit N – Reserved

 

Exhibit O – Form of Account Agreement

 

-iii-



--------------------------------------------------------------------------------

1. Applicability

 

From time to time the parties hereto may enter into transactions in which a
Seller agrees to transfer to Buyer Mortgage Loans (as hereinafter defined)
against the transfer of funds by Buyer, with a simultaneous agreement by Buyer
to transfer to such Seller such Mortgage Loans at a date certain or on demand,
against the transfer of funds by such Seller. Each such transaction shall be
referred to herein as a “Transaction” and shall be governed by this Repurchase
Agreement, unless otherwise agreed in writing. This Repurchase Agreement is a
commitment by Buyer to engage in the Transactions as set forth herein up to the
Maximum Committed Purchase Price from the date hereof, to but not including the
Termination Date.

 

2. Definitions

 

Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the following meanings:

 

“Acceptable State” means any state acceptable pursuant to each Seller’s
Underwriting Guidelines.

 

“Accepted Servicing Practices” means, with respect to any Mortgage Loan, those
mortgage servicing practices of prudent mortgage lending institutions which
service mortgage loans of the same type as such Mortgage Loan in the
jurisdiction where the related Mortgaged Property is located.

 

“Account Agreement” shall mean a letter agreement between the Sellers, the
Buyer, and a depository institution acceptable to Buyer in its good faith
discretion substantially in the form of Exhibit O attached hereto as the same
may be amended from time to time.

 

“Act of Insolvency” means, with respect to any Person or its Affiliates, (i) the
filing of a petition, commencing, or authorizing the commencement of any case or
proceeding, or the voluntary joining of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law
relating to the protection of creditors, or suffering any such petition or
proceeding to be commenced by another which is consented to, not timely
contested or results in entry of an order for relief; (ii) the seeking of the
appointment of a receiver, trustee, custodian or similar official for such party
or an Affiliate or any substantial part of the property of either; (iii) the
appointment of a receiver, conservator, or manager for such party or an
Affiliate by any governmental agency or authority having the jurisdiction to do
so; (iv) the making or offering by such party or an Affiliate of a composition
with its creditors or a general assignment for the benefit of creditors; (v) the
admission by such party or an Affiliate of such party of its inability to pay
its debts or discharge its obligations as they become due or mature; or (vi)
that any governmental authority or agency or any person, agency or entity acting
or purporting to act under governmental authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the property of such party or of any of its Affiliates.



--------------------------------------------------------------------------------

“Additional Purchased Mortgage Loans” means, Mortgage Loans or cash provided by
the Sellers to Buyer or its designee pursuant to Section 6 of this Agreement.

 

“Adjusted Tangible Net Worth” means, for any Person, Net Worth of such Person
plus Subordinated Debt, minus all intangible assets, including capitalized
servicing rights, goodwill, patents, tradenames, trademarks, copyrights,
franchises, any organizational expenses, deferred expenses, prepaid expenses,
prepaid assets, receivables from shareholders, Affiliates or employees, and any
other asset as shown as an intangible asset on the balance sheet of such Person
on a consolidated basis as determined at a particular date in accordance with
GAAP.

 

“Affiliate” means, with respect to any Person, any “affiliate” of such Person,
as such term is defined in the Bankruptcy Code.

 

“Agency” means Freddie Mac, Fannie Mae or GNMA, as applicable.

 

“Agent” means Credit Suisse First Boston Mortgage Capital LLC or any affiliate
or successor thereto.

 

“Agreement” means this Master Repurchase Agreement, as it may be amended,
supplemented or otherwise modified from time to time.

 

“Alt-A Mortgage Loan” means a first lien Mortgage Loan originated in accordance
with the Underwriting Guidelines.

 

“Appraised Value” means the value set forth in an appraisal made in connection
with the origination of the related Mortgage Loan as the value of the Mortgaged
Property.

 

“Asset Tape” means a remittance report on a monthly basis or requested by Buyer
pursuant to Section 18d hereof containing servicing information, including,
without limitation, those fields reasonably requested by Buyer from time to
time, on a loan-by-loan basis and in the aggregate, with respect to the
Purchased Mortgage Loans serviced by any Seller or any Servicer for the month
(or any portion thereof) prior to the Reporting Date.

 

“Assignment of Mortgage” means an assignment of the Mortgage, notice of transfer
or equivalent instrument in recordable form (excluding only the name of the
assignee), sufficient under the laws of the jurisdiction wherein the related
Mortgaged Property is located to reflect the sale of the Mortgage to Buyer.

 

“Bailee Letter” has the meaning assigned to such term in the Custodial
Agreement.

 

“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended
from time to time.

 

“BPO” means an opinion of the fair market value of a Mortgaged Property given by
a licensed real estate agent or broker which generally includes three comparable
sales and three comparable listings.

 

-2-



--------------------------------------------------------------------------------

“Business Day” means any day other than (A) a Saturday or Sunday and (B) a
public or bank holiday in New York City or Los Angeles.

 

“Buyer” means Credit Suisse First Boston Mortgage Capital LLC, and any successor
or assign hereunder.

 

“Buyer’s Margin Amount” means with respect to any Transaction as of any date of
determination, an amount equal to the product of (A) Buyer’s Margin Percentage
and (B) the Purchase Price for such Transaction.

 

“Buyer’s Margin Percentage” means, with respect to any Transaction as of any
date, a percentage equal to the percentage obtained by dividing the (A) Market
Value of the Purchased Mortgage Loans on the Purchase Date for such Transaction
by (B) the Purchase Price on the Purchase Date for such Transaction; provided,
that, with respect to any Mortgage Loan which was not an Exception Mortgage Loan
on the related Purchase Date and which, as of the date of determination, is an
Exception Mortgage Loan, Buyer’s Margin Percentage as of such date of
determination shall be equal to the percentage obtained by dividing (A) the
Market Value of such Mortgage Loan on the related Purchase Date by (B) the
amount the Purchase Price would have been on the Purchase Date if such Mortgage
Loan had been categorized as the type of Mortgage Loan (e.g., Exception Mortgage
Loan, etc.) that it is categorized on the date of determination.

 

“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

“Cash Equivalents” means (a) securities with maturities of 90 days or less from
the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of Buyer or of any commercial bank
having capital and surplus in excess of $500,000,000, (c) repurchase obligations
of Buyer or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than seven days with respect to
securities issued or fully guaranteed or insured by the United States
Government, (d) commercial paper of a domestic issuer rated at least A-1 or the
equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and in
either case maturing within 90 days after the day of acquisition, (e) securities
with maturities of 90 days or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A2 by Moody’s,
(f) securities with maturities of 90 days or less from the date of acquisition
backed by standby letters of credit issued by Buyer or any commercial bank
satisfying the requirements of clause (b) of this definition or (g) shares of
money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition.

 

-3-



--------------------------------------------------------------------------------

“Change in Control” means:

 

(A) any transaction or event as a result of which Guarantor ceases to own,
directly or indirectly, beneficially or of record, 100% of the stock of any
Seller;

 

(B) any transaction or event as a result of which a Person other than an
Affiliate prior to such transaction, owns more than 20% of Guarantor’s stock;

 

(C) the sale, transfer, or other disposition of all or substantially all of any
Seller’s or Guarantor’s assets (excluding any such action taken in connection
with any Securitization Transaction or whole loan sale in the ordinary course of
its business); or

 

(D) the consummation of a merger or consolidation of any Seller or Guarantor
with or into another entity or any other corporate reorganization, if more than
50% of the combined voting power of the continuing or surviving entity’s stock
outstanding immediately after such merger, consolidation or such other
reorganization is owned by Persons who were not stockholders of such Seller,
immediately prior to such merger, consolidation or other reorganization.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collection Account” means one or more accounts established by the Servicer for
the benefit of Buyer, into which all collections and proceeds on or in respect
of the Mortgage Loans shall be deposited by Servicer, which is governed by the
Account Agreement.

 

“Commitment Fee” has the meaning assigned to such term in the Pricing Side
Letter.

 

“Conforming Mortgage Loan” means a first lien Mortgage Loan originated in
accordance with the criteria of an Agency for purchase of Mortgage Loans,
including, without limitation, conventional Mortgage Loans, FHA Loans and VA
Loans, as determined by Buyer in its sole discretion.

 

“Credit Limit” means, with respect to each HELOC, the maximum amount permitted
under the terms of the related Credit Line Agreement.

 

“Credit Line Agreement” means, with respect to each HELOC, the related home
equity line of credit agreement, account agreement and promissory note (if any)
executed by the related Mortgagor and any amendment or modification thereof.

 

“Custodial Agreement” means the custodial agreement dated as of the date hereof,
among Sellers, Buyer and Custodian as the same may be amended from time to time.

 

-4-



--------------------------------------------------------------------------------

“Custodial Mortgage Loan Schedule” has the meaning assigned to such term in the
Custodial Agreement.

 

“Custodian” means Deutsche Bank National Trust Company, or any successor thereto
under the Custodial Agreement.

 

“Default” means an Event of Default or an event that with notice or lapse of
time or both would become an Event of Default.

 

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

 

“Draw” means, with respect to each HELOC, an additional borrowing by the
Mortgagor in accordance with the related Credit Line Agreement.

 

“Due Date” means the day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.

 

“Effective Date” means the date upon which the conditions precedent set forth in
Section 10 shall have been satisfied.

 

“Electronic Tracking Agreement” means an Electronic Tracking Agreement among
Buyer, Sellers, MERS and MERSCORP, Inc., to the extent applicable as the same
may be amended from time to time.

 

“Equity Proceeds” means, with respect to the Guarantor, an amount equal to the
net proceeds from the issuance of any equity securities of the Guarantor or the
net proceeds to the Guarantor from contributions to capital or otherwise by
another Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (i) described in Section 414(b) or (c) of the Code of
which any Seller is a member and (ii) solely for purposes of potential liability
under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code and the
lien created under Section 302(f) of ERISA and Section 412(n) of the Code,
described in Section 414(m) or (o) of the Code of which any Seller is a member.

 

“Escrow Payments” means, with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

 

“Event of Default” has the meaning specified in Section 16 hereof.

 

-5-



--------------------------------------------------------------------------------

“Event of Termination” means with respect to any Seller or Guarantor (i) with
respect to any Plan, a reportable event, as defined in Section 4043 of ERISA, as
to which the PBGC has not by regulation waived the requirement of Section
4043(a) of ERISA that it be notified with 30 days of the occurrence of such
event, or (ii) the withdrawal of any Seller or Guarantor or any ERISA Affiliate
thereof from a Plan during a plan year in which it is a substantial employer, as
defined in Section 4001(a)(2) of ERISA, or (iii) the failure by any Seller or
Guarantor or any ERISA Affiliate thereof to meet the minimum funding standard of
Section 412 of the Code or Section 302 of ERISA with respect to any Plan,
including, without limitation, the failure to make on or before its due date a
required installment under Section 412(m) of the Code or Section 302(e) of
ERISA, or (iv) the distribution under Section 4041 of ERISA of a notice of
intent to terminate any Plan or any action taken by any Seller, Guarantor or any
ERISA Affiliate thereof to terminate any plan, or (v) the adoption of an
amendment to any Plan that, pursuant to Section 401(a)(29) of the Code or
Section 307 of ERISA, would result in the loss of tax-exempt status of the trust
of which such Plan is a part if a Seller, Guarantor or any ERISA Affiliate
thereof fails to timely provide security to the Plan in accordance with the
provisions of said sections, or (vi) the institution by the PBGC of proceedings
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or (vii) the receipt by any Seller, Guarantor
or any ERISA Affiliate thereof of a notice from a Multiemployer Plan that action
of the type described in the previous clause (vi) has been taken by the PBGC
with respect to such Multiemployer Plan, or (viii) any event or circumstance
exists which may reasonably be expected to constitute grounds for a Seller,
Guarantor or any ERISA Affiliate thereof to incur liability under Title IV of
ERISA or under Sections 412(c)(11) or 412(n) of the Code with respect to any
Plan.

 

“Exception Mortgage Loan” means any Mortgage Loan which is otherwise ineligible
for purchase hereunder, or which otherwise becomes ineligible for purchase
hereunder and which is approved by Buyer in its sole discretion; provided,
however, that Sellers shall pay to Buyer a fee of $25 with respect to any such
approval of an Exception Mortgage Loan other than a Wet-Ink Mortgage Loan and
$10 with respect to any such approval of an Exception Mortgage Loan which is a
Wet-Ink Mortgage Loan; and provided, that upon 30 days’ notice to the Sellers,
Buyer may change such Exception Mortgage Loan approval fee. Buyer’s approval of
a Mortgage Loan as an Exception Mortgage Loan shall expire on the earlier of (a)
the date set forth by the Buyer in the written notice that such Mortgage Loan is
approved as an Exception Mortgage Loan (an “Exception Notice”) or (b) the
occurrence of any additional event, other than that set forth in the Exception
Notice, which would cause the Mortgage Loan to become ineligible for purchase
hereunder. The Pricing Rate, Market Value, Purchase Price and Buyer’s Margin
Percentage with respect to Exception Mortgage Loans shall be set in the sole
discretion of Buyer. Buyer may at any time, and in its sole discretion, no
longer consider a Mortgage Loan an Exception Mortgage Loan, in which case such
Mortgage Loan shall have a Market Value of zero.

 

“Fannie Mae” means Fannie Mae, the government sponsored enterprise formerly
known as the Federal National Mortgage Association.

 

“FHA Loan” means a Mortgage Loan which is the subject of an FHA Mortgage
Insurance Contract.

 

-6-



--------------------------------------------------------------------------------

“FHA Mortgage Insurance” means, mortgage insurance authorized under the National
Housing Act, as amended from time to time, and provided by the FHA.

 

“FHA Mortgage Insurance Contract” means the contractual obligation of the FHA
respecting the insurance of a Mortgage Loan.

 

“FHA Regulations” means the regulations promulgated by the Department of Housing
and Urban Development under the National Housing Act, as amended from time to
time and codified in 24 Code of Federal Regulations, and other Department of
Housing and Urban Development issuances relating to FHA Loans, including the
related handbooks, circulars, notices and mortgagee letters.

 

“FICO” means Fair Isaac & Co., or any successor thereto.

 

“Fidelity Insurance” shall mean insurance coverage with respect to employee
errors, omissions, dishonesty, forgery, theft, disappearance and destruction,
robbery and safe burglary, property (other than money and securities) and
computer fraud in an aggregate amount acceptable to each Seller’s regulators.

 

“Fitch” means Fitch Ratings, Inc., or any successor thereto.

 

“Freddie Mac” means the Federal Home Loan Mortgage Corporation or any successor
thereto.

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America and applied on a consistent basis.

 

“GNMA” means the Government National Mortgage Association and any successor
thereto.

 

“Government Securities” means any security issued or guaranteed as to principal
or interest by the United States, or by a person controlled or supervised by and
acting as an instrumentality of the Government of the United States pursuant to
authority granted by the Congress of the United States; or any certificate of
deposit for any of the foregoing.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions over any Seller, Guarantor or
Buyer, as applicable.

 

“Gross Margin” means, with respect to each adjustable rate Mortgage Loan, the
fixed percentage amount set forth in the related Mortgage Note.

 

“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include (i) endorsements for collection or deposit in the

 

-7-



--------------------------------------------------------------------------------

ordinary course of business, or (ii) obligations to make servicing advances for
delinquent taxes and insurance or other obligations in respect of a Mortgaged
Property. The amount of any Guarantee of a Person shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith. The terms “Guarantee” and “Guaranteed” used as verbs
shall have correlative meanings.

 

“Guarantor” means New Century Financial Corporation, in its capacity as
guarantor under the Guaranty.

 

“Guaranty” means the guaranty of Guarantor dated as of the date hereof as the
same may be amended from time to time, pursuant to which the Guarantor fully and
unconditionally guarantees the obligations of the Sellers hereunder.

 

“HELOC” means a home equity revolving line of credit secured by a mortgage, deed
of trust or other instrument creating a second lien on the related Mortgaged
Property, which lien secures the related line of credit and that is underwritten
in accordance with the Underwriting Guidelines.

 

“High Cost Mortgage Loan” means a Mortgage Loan classified as (a) a “high cost”
loan under the Home Ownership and Equity Protection Act of 1994 or (b) a “high
cost,” “threshold,” “covered,” or “predatory” loan under any other applicable
state, federal or local law (or a similarly classified loan using different
terminology under a law, regulation or ordinance imposing heightened regulatory
scrutiny or additional legal liability for residential mortgage loans having
high interest rates, points and/or fees).

 

“Income” means with respect to any Purchased Mortgage Loan at any time until
repurchased by any Seller, any principal received thereon or in respect thereof
and all interest, dividends or other distributions thereon.

 

“Indebtedness” means, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business, so long as such trade accounts payable are payable
within 90 days after the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a Lien
on the Property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for the account of
such Person; (e) Capital Lease Obligations of such Person; (f) obligations of
such Person under repurchase agreements, sale/buy-back agreements or like
arrangements; (g) Indebtedness of others Guaranteed by such Person; (h) all
obligations of such Person incurred in connection with the acquisition or
carrying of fixed assets by such Person; and (i) Indebtedness of general
partnerships of which such Person is a general partner.

 

-8-



--------------------------------------------------------------------------------

“Index” means, with respect to any adjustable rate Mortgage Loan, the index
identified on the Mortgage Loan Schedule and set forth in the related Mortgage
Note for the purpose of calculating the applicable Mortgage Interest Rate.

 

“Interest Only Loan” means a Mortgage Loan which only requires payments of
interest for a period of time specified in the related Mortgage Note.

 

“Interest Only Adjustment Date” means, with respect to each Interest Only Loan,
the date specified in the related Mortgage Note on which the Monthly Payment
will be adjusted to include principal as well as interest.

 

“Interest Rate Adjustment Date” means the date on which an adjustment to the
Mortgage Interest Rate with respect to each Mortgage Loan becomes effective.

 

“Interest Rate Protection Agreement” means, with respect to any or all of the
Purchased Mortgage Loans, any short sale of a US Treasury Security, or futures
contract, or mortgage related security, or Eurodollar futures contract, or
options related contract, or interest rate swap, cap or collar agreement or
take-out commitment, or similar arrangement providing for protection against
fluctuations in interest rates or the exchange of nominal interest obligations,
either generally or under specific contingencies, entered into by any Seller.

 

“Jumbo Mortgage Loan” means a first lien Mortgage Loan that has been originated
in accordance with the Underwriting Guidelines for first lien mortgage loans
with a principal balance greater than the balance permitted by an Agency.

 

“LIBOR” means for each day, the rate of interest (calculated on a per annum
basis) equal to the overnight British Bankers Association Rate as reported on
the display designated as “BBAM” “Page DG8 4a” on Bloomberg (or such other
display as may replace “BBAM” “Page DG8 4a” on Bloomberg) on such date of
determination, and if such rate shall not be so quoted, the rate per annum at
which Buyer is offered Dollar deposits at or about 11:00 a.m., (New York City
time), on such day, by prime banks in the interbank eurodollar market where the
eurodollar and foreign currency exchange operations in respect of its loans are
then being conducted for delivery on such day for an overnight period, and in an
amount comparable to the amount of the Purchase Price of Transactions to be
outstanding on such day.

 

“Lien” means any mortgage, lien, pledge, charge, security interest or similar
encumbrance.

 

“Loan to Value Ratio” or “LTV” means with respect to any Mortgage Loan, the
ratio of the original outstanding principal amount of such Mortgage Loan to the
lesser of (a) the Appraised Value of the Mortgaged Property at origination or
(b) if the Mortgaged Property was purchased within 12 months of the origination
of such Mortgage Loan, the purchase price of the Mortgaged Property.

 

“Margin Call” has the meaning specified in Section 6(a) hereof.

 

-9-



--------------------------------------------------------------------------------

“Margin Deadline” has the meaning specified in Section 6(b) hereof.

 

“Margin Deficit” has the meaning specified in Section 6(a) hereof.

 

“Market Value” has the meaning assigned to such term in the Pricing Side Letter.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of any Seller, Guarantor or any Affiliate that is a
party to any Program Agreement taken as a whole; (b) a material impairment of
the ability of any Seller, Guarantor or any Affiliate that is a party to any
Program Agreement to perform under any Program Agreement; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability of
any Program Agreement against any Seller, Guarantor or any Affiliate that is a
party to any Program Agreement.

 

“Maximum Committed Purchase Price” has the meaning assigned to such term in the
Pricing Side Letter.

 

“MERS” means Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.

 

“MERS System” means the system of recording transfers of mortgages
electronically maintained by MERS.

 

“Monthly Payment” means the scheduled monthly payment of principal and/or
interest on a Mortgage Loan.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successors thereto.

 

“Mortgage” means each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, deed to secure debt, assignment of rents, security agreement and
fixture filing, or similar instrument creating and evidencing a lien on real
property and other property and rights incidental thereto.

 

“Mortgage File” means, with respect to a Mortgage Loan, the documents and
instruments relating to such Mortgage Loan and set forth in Exhibit F to the
Custodial Agreement.

 

“Mortgage Interest Rate” means the rate of interest borne on a Mortgage Loan
from time to time in accordance with the terms of the related Mortgage Note.

 

“Mortgage Interest Rate Cap” means, with respect to an adjustable rate Mortgage
Loan, the limit on each Mortgage Interest Rate adjustment as set forth in the
related Mortgage Note.

 

“Mortgage Loan” means any Sub-Prime Mortgage Loan, Exception Mortgage Loan,
Jumbo Mortgage Loan, Alt A Mortgage Loan, Second Lien Mortgage Loan, HELOC or
Conforming Mortgage Loan which is a fixed or floating-rate, one-to-four-family
residential

 

-10-



--------------------------------------------------------------------------------

mortgage or home equity loan evidenced by a promissory note and secured by a
mortgage, which satisfies the requirements set forth in the Underwriting
Guidelines and Section 14(b) hereof; provided, however, that, except as
expressly approved in writing by Buyer, Mortgage Loans shall not include any
“high-LTV” loans (i.e., a mortgage loan having a loan-to-value ratio in excess
of 100% or in excess of such lower percentage set forth in the Underwriting
Guidelines or with respect to Second Lien Mortgage Loans, a combined loan-to
value ratio, in excess of the lower of (i) the percentage specified in the
Underwriting Guidelines or (ii) 100%) or any High Cost Mortgage Loans and;
provided, further, that the origination date with respect to such Mortgage Loan
is no earlier than thirty (30) days prior to the related Purchase Date.

 

“Mortgage Loan Documents” means the documents in the related Mortgage File to be
delivered to the Custodian.

 

“Mortgage Loan Schedule” means with respect to any Transaction as of any date, a
mortgage loan schedule in the form of either (a) Exhibit C attached hereto or
(b) a computer tape or other electronic medium generated by Sellers, and
delivered to Buyer and Custodian, which provides information (including, without
limitation, the information set forth on Exhibit C attached hereto) relating to
the Purchased Mortgage Loans in a format acceptable to Buyer.

 

“Mortgage Note” means the promissory note or other evidence of the indebtedness
of a Mortgagor secured by a Mortgage.

 

“Mortgaged Property” means the real property securing repayment of the debt
evidenced by a Mortgage Note.

 

“Mortgagor” means the obligor or obligors on a Mortgage Note, including any
person who has assumed or guaranteed the obligations of the obligor thereunder.

 

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been or are required to be made by Sellers
or any ERISA Affiliate and that is covered by Title IV of ERISA.

 

“NCCC” means NC Capital Corporation, or its permitted successors and assigns.

 

“NCMC” means New Century Mortgage Corporation or its permitted successors and
assigns.

 

“NCR” means New Century Credit Corporation, or its permitted successors and
assigns.

 

“NCRC” means NC Residual II Corporation, or its permitted successors and
assigns.

 

“Net Income” means, for any period and any Person, the net income of such Person
for such period as determined in accordance with GAAP.

 

“Net Worth” means, with respect to any Person, an amount equal to, on a
consolidated basis, such Person’s stockholder equity (determined in accordance
with GAAP).

 

-11-



--------------------------------------------------------------------------------

“1934 Act” means the Securities Exchange Act of 1934, as amended from time to
time.

 

“Non-Performing Mortgage Loan” means (i) any Mortgage Loan for which any payment
of principal or interest is more than thirty (30) days past due, (ii) any
Mortgage Loan with respect to which the related mortgagor is in bankruptcy or
(iii) any Mortgage Loan with respect to which the related mortgaged property is
in foreclosure.

 

“Non-Recourse Debt” means any Indebtedness incurred by a Seller or the
Guarantor, provided that (i) such Indebtedness is non-recourse to any
shareholder or equity owner of such Seller or Guarantor, (ii) such Indebtedness
or classes or tranches thereof are publicly issued and/or privately placed
Indebtedness of such Seller or Guarantor and (iii) such Indebtedness or classes
or tranches thereof are rated by at least one of the Rating Agencies.

 

“Notice Date” has the meaning given to it in Section 3(b) hereof.

 

“Obligations” means (a) all of Sellers’ indebtedness, obligations to pay the
Repurchase Price on the Repurchase Date, the Price Differential on each Price
Differential Payment Date, and other obligations and liabilities, to Buyer, its
Affiliates or Custodian arising under, or in connection with, the Program
Agreements, whether now existing or hereafter arising; (b) any and all sums paid
by Buyer or on behalf of Buyer in order to preserve any Purchased Mortgage Loan
or its interest therein; (c) in the event of any proceeding for the collection
or enforcement of any of Sellers’ indebtedness, obligations or liabilities
referred to in clause (a), the reasonable expenses of retaking, holding,
collecting, preparing for sale, selling or otherwise disposing of or realizing
on any Purchased Mortgage Loan, or of any exercise by Buyer of its rights under
the Program Agreements, including, without limitation, attorneys’ fees and
disbursements and court costs; and (d) all of Sellers’ indemnity obligations to
Buyer or Custodian or both pursuant to the Program Agreements.

 

“PBCG” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means an employee benefit or other plan established or maintained by any
Seller or any ERISA Affiliate and covered by Title IV of ERISA, other than a
Multiemployer Plan.

 

“Post Default Rate” has the meaning assigned to such term in the Pricing Side
Letter.

 

“Price Differential” means with respect to any Transaction as of any date of
determination, an amount equal to the product of (A) the Pricing Rate for such
Transaction and (B) the Purchase Price for such Transaction, calculated daily on
the basis of a 360-day year for the actual number of days during the period
commencing on (and including) the Purchase Date for such Transaction and ending
on (but excluding) the Repurchase Date.

 

-12-



--------------------------------------------------------------------------------

“Price Differential Payment Date” means, with respect to a Purchased Mortgage
Loan, the 5th day of the month following the related Purchase Date and each
succeeding 5th day of the month thereafter; provided, that, with respect to such
Purchased Mortgage Loan, the final Price Differential Payment Date shall be the
related Repurchase Date; and provided, further, that if any such day is not a
Business Day, the Price Differential Payment Date shall be the next succeeding
Business Day.

 

“Pricing Rate” has the meaning assigned to such term in the Pricing Side Letter.
The Pricing Rate shall change in accordance with LIBOR, as provided in Section
5(a).

 

“Pricing Side Letter” means the pricing side letter dated as of the date hereof
among the Buyer and the Sellers as the same may be amended from time to time.

 

“Principal” has the meaning given to it in Annex I.

 

“Program Agreements” means, collectively, the Servicing Agreement, if any, the
Servicer Notice, if any, the Custodial Agreement, this Agreement, the Pricing
Side Letter, the Guaranty, the Account Agreement, the Electronic Tracking
Agreement, if entered into, and a Purchase Confirmation.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

 

“Purchase Confirmation” means a confirmation of a Transaction, in the form
attached as Exhibit B hereto.

 

“Purchase Date” means the date on which Purchased Mortgage Loans are to be
transferred by Sellers to Buyer.

 

“Purchase Price” means the price at which each Purchased Mortgage Loan is
transferred by Sellers to Buyer, which shall equal:

 

(i) on the Purchase Date, in the case of each Purchased Mortgage Loan, the
lesser of either: (x) the product of (1) the Market Value of such Purchased
Mortgage Loan multiplied by (2) the applicable Purchase Price Percentage for
such Mortgage Loan and (y) the outstanding principal amount thereof as set forth
in the related Mortgage Loan Schedule; and

 

(ii) on any day after the Purchase Date, except where Buyer and the Sellers
agree otherwise, the amount determined under the immediately preceding clauses
(i) or (ii) decreased by the amount of any cash transferred by the Sellers to
Buyer pursuant to Section 4(c) hereof or applied to reduce the Sellers’
obligations under clause (ii) of Section 4(b) hereof or under Section 6 hereof.

 

“Purchase Price Percentage” has the meaning assigned to such term in the Pricing
Side Letter.

 

“Purchased Mortgage Loans” means the collective reference to Mortgage Loans
together with the Repurchase Assets related to such Mortgage Loans transferred
by Sellers to

 

-13-



--------------------------------------------------------------------------------

Buyer in a Transaction hereunder, listed on the related Mortgage Loan Schedule
attached to the related Transaction Request, which such Mortgage Loans the
Custodian has been instructed to hold pursuant to the Custodial Agreement.

 

“Qualified Insurer” means a mortgage guaranty insurance company duly authorized
and licensed where required by law to transact mortgage guaranty insurance
business and approved as an insurer by Fannie Mae or Freddie Mac.

 

“Qualified Originator” means an originator of Mortgage Loans which is acceptable
under the Underwriting Guidelines.

 

“Rating Agency” means any of S&P, Moody’s or Fitch.

 

“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Sellers, Servicer or any other person or entity with respect to a
Purchased Mortgage Loan. Records shall include the Mortgage Notes, any
Mortgages, the Mortgage Files, the credit files related to the Purchased
Mortgage Loan and any other instruments necessary to document or service a
Mortgage Loan.

 

“REIT” means a real estate investment trust, as defined in Section 856 of the
Code.

 

“REIT Status” means, with respect to any Person, such Person’s status as a real
estate investment trust, as defined in Section 856(a) of the Code, that
satisfies the conditions and limitations set forth in Section 856(b) and 856(c)
of the Code.

 

“Reporting Date” means the 5th day of each month or, if such day is not a
Business Day, the next succeeding Business Day.

 

“Repurchase Assets” has the meaning assigned thereto in Section 9 hereof.

 

“Repurchase Date” means the earlier of (i) the Termination Date, (ii) the date
determined by Seller and approved by Buyer.

 

“Repurchase Price” means the price at which Purchased Mortgage Loans are to be
transferred from Buyer to Sellers upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of the Purchase Price and the accrued but unpaid Price Differential as
of the date of such determination.

 

“Request for Certification” means a notice sent to the Custodian reflecting the
sale of one or more Purchased Mortgage Loans to Buyer hereunder.

 

“Requirement of Law” means, with respect to any Person, any law, treaty, rule or
regulation or determination of an arbitrator, a court or other governmental
authority, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

 

-14-



--------------------------------------------------------------------------------

“Responsible Officer” means shall mean, as to any Person, the chief executive
officer, president, executive vice president or, with respect to financial
matters, the chief financial officer or treasurer of such Person.

 

“S&P” means Standard & Poor’s Ratings Services, or any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any successor thereto.

 

“Second Lien Mortgage Loan” means a Mortgage Loan secured by a second lien on
the related Mortgaged Property.

 

“Securitization Transaction” means a transaction whereby a Mortgage Loan is
transferred to a trust as part of a publicly-issued and/or privately placed,
rated or unrated, mortgage pass-through transaction.

 

“Sellers” means NCMC, NCRC, NCCC and NCR, and each Seller’s permitted successors
and assigns.

 

“Servicer” means New Century Mortgage Corporation, or any other servicer
approved by Buyer in its sole discretion.

 

“Servicer Notice” means the notice acknowledged by the Servicer substantially in
the form of Exhibit M hereto.

 

“Servicer Termination Event” means (i) the failure of Servicer to comply in all
material respects with any provision of Section 13 hereof, or (ii) the breach by
the Servicer in any material respect of a covenant or obligation under the
Servicing Agreement.

 

“Servicing Agreement” means any servicing agreement among the Sellers and the
Servicer as the same may be amended from time to time.

 

“SIPA” means the Securities Investor Protection Act of 1970, as amended from
time to time.

 

“Subordinated Debt” means, Indebtedness of each Seller which (i) is unsecured,
(ii) no part of the principal of such Indebtedness is required to be paid
(whether by way of mandatory sinking fund, mandatory redemption, mandatory
prepayment or otherwise) prior to the date which is one year following the
Termination Date and (iii) the payment of the principal of and interest on such
Indebtedness and other obligations of each Seller in respect of such
Indebtedness are subordinated to the prior payment in full of the principal of
and interest (including post-petition obligations) on the Transactions and all
other obligations and liabilities of each Seller to Buyer hereunder on terms and
conditions approved in writing by Buyer and all other terms and conditions of
which are satisfactory in form and substance to Buyer.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective

 

-15-



--------------------------------------------------------------------------------

of whether or not at the time securities or other ownership interests of any
other class or classes of such corporation, partnership or other entity shall
have or might have voting power by reason of the happening of any contingency)
is at the time directly or indirectly owned or controlled by such Person or one
or more Subsidiaries of such Person or by such Person and one or more
Subsidiaries of such Person.

 

“Sub-Prime Mortgage Loan” means a first or second lien Mortgage Loan originated
in accordance with the Underwriting Guidelines.

 

“Termination Date” has the meaning assigned to such term in the Pricing Side
Letter.

 

“Test Period” means any two consecutive calendar quarters.

 

“Transaction” has the meaning set forth in Section 1 hereof.

 

“Transaction Request” means a request from Sellers to Buyer, in the form
attached as Exhibit A hereto, to enter into a Transaction.

 

“Trust Receipt and Certification” means, with respect to any Transaction as of
any date, a receipt and certification in the form attached as an exhibit to the
Custodial Agreement.

 

“Underwriting Guidelines” means the standards, procedures and guidelines of the
Sellers for underwriting and acquiring Mortgage Loans, which are set forth in
the written policies and procedures of the Sellers, a copy of which is attached
hereto as Exhibit G and such other guidelines as are identified and approved in
writing by Buyer.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect on the
date hereof in the State of New York or the Uniform Commercial Code as in effect
in the applicable jurisdiction.

 

“VA” means the U.S. Department of Veterans Affairs, an agency of the United
States of America, or any successor thereto including the Secretary of Veterans
Affairs.

 

“VA Approved Lender” means a lender which is approved by the VA to act as a
lender in connection with the origination of VA Loans.

 

“VA Loan” means a Mortgage Loan which is subject of a VA Loan Guaranty Agreement
as evidenced by a loan guaranty certificate, or a Mortgage Loan which is a
vender loan sold by the VA.

 

“VA Loan Guaranty Agreement” means the obligation of the United States to pay a
specific percentage of a Mortgage Loan (subject to a maximum amount) upon
default of the Mortgagor pursuant to the Servicemen’s Readjustment Act, as
amended.

 

“Violation Deadline” has the meaning assigned thereto in Section 4(c) hereof.

 

-16-



--------------------------------------------------------------------------------

“Wet-Ink Documents” means, with respect to any Wet-Ink Mortgage Loan, the (a)
Transaction Request and (b) the Mortgage Loan Schedule.

 

“Wet-Ink Mortgage Loan” means a Mortgage Loan for which, as of the Purchase
Date, the documents in the related Mortgage File have not been delivered to the
Custodian.

 

3. Program; Initiation of Transactions

 

a. This Repurchase Agreement is a commitment by Buyer to purchase from Sellers
certain Mortgage Loans that have been either originated by a Seller or purchased
by a Seller from other Qualified Originators up to the Maximum Committed
Purchase Price; provided, that the Buyer shall have no commitment to enter into
any Transaction requested which would result in the aggregate Purchase Price of
then outstanding Transactions to exceed the Maximum Committed Purchase Price.
Buyer’s obligation to enter into each Transaction not to exceed the Maximum
Committed Purchase Price (including the initial Transaction) is subject to the
satisfaction of the conditions precedent set forth in Section 3 below (as
applicable) and Section 11, both immediately prior to entering into such
Transaction and also after giving effect thereto. All Purchased Mortgage Loans
shall exceed or meet the Underwriting Guidelines, and shall be serviced by
Servicer.

 

b. With respect to each Transaction involving Mortgage Loans which are not
Wet-Ink Mortgage Loans, Sellers shall give Buyer and Custodian at least 1
Business Day prior notice of any proposed Purchase Date (the date on which such
notice is given, the “Notice Date”); With respect to Wet-Ink Mortgage Loans,
Sellers shall deliver notice of any proposed purchase on or before 7:00 p.m.
(New York City time), on the Business Day immediately preceding the Purchase
Date. On the Notice Date, Sellers shall (i) request that Buyer enter into a
Transaction by furnishing to Buyer a Transaction Request, (ii) deliver to Buyer
and Custodian a Mortgage Loan Schedule, (iii) deliver to Custodian, or the
Buyer, with respect to each Wet-Ink Mortgage Loan, either a Request for
Certification and each Mortgage File or Wet-Ink Documents for each Wet-Ink
Mortgage Loan, as applicable, in accordance with Section 11(b)(3) hereof and
(iv) deliver to Buyer, with respect to each Exception Mortgage Loan, such fees
to be paid with respect to any such approval of an Exception Mortgage Loan. In
the event the Mortgage Loan Schedule provided by Sellers contains erroneous
computer data, is not formatted properly or the computer fields are otherwise
improperly aligned, Buyer shall provide written or electronic notice to Sellers
describing such error and Sellers may either (a) give Buyer written or
electronic authority to correct the computer data, reformat the Mortgage Loans
or properly align the computer fields or (b) correct the computer data, reformat
or properly align the computer fields itself and resubmit the Mortgage Loan
Schedule as required herein.

 

c. Upon receipt of the Transaction Request, Buyer shall, consistent with this
Agreement, specify the terms for such proposed Transaction, including the
Purchase Price, the Pricing Rate, the Market Value and the Repurchase Date in

 

-17-



--------------------------------------------------------------------------------

respect of such Transaction. The terms thereof shall be set forth in the
Purchase Confirmation, to be delivered to such Seller no later than one (1)
Business Day following the Notice Date. A Responsible Officer of such Seller
shall execute and return the Purchase Confirmation to Buyer via facsimile at
least one (1) Business Day prior to the Purchase Date, with the executed
original Purchase Confirmation to follow via overnight delivery.

 

d. The Purchase Confirmation, together with this Agreement, shall constitute
conclusive evidence of the terms agreed between Buyer and Sellers with respect
to the Transaction to which the Purchase Confirmation relates, and Sellers’
acceptance of the related proceeds shall constitute Sellers’ agreement to the
terms of such Purchase Confirmation. It is the intention of the parties that,
with respect to each Purchased Mortgage Loan, each Purchase Confirmation shall
not be separate from this Agreement but shall be made a part of this Agreement.
In the event of any conflict between this Agreement and, with respect to each
Purchased Mortgage Loan, a Purchase Confirmation, the terms of the Purchase
Confirmation shall control with respect to the related Transaction.

 

e. Upon the satisfaction of the applicable conditions precedent set forth in
Section 10 hereof, all of Sellers’ interest in the Repurchase Assets shall pass
to Buyer on the Purchase Date, against the transfer of the Purchase Price to
Sellers. Upon transfer of the Mortgage Loans to Buyer as set forth in this
Section and until termination of any related Transactions as set forth in
Sections 4 or 17 of this Agreement, ownership of each Mortgage Loan, including
each document in the related Mortgage File and Records, is vested in Buyer;
provided that, prior to the recordation by the Custodian as provided for in the
Custodial Agreement record title in the name of the related Seller to each
Mortgage shall be retained by such Seller in trust, for the benefit of Buyer,
for the sole purpose of facilitating the servicing and the supervision of the
servicing of the Mortgage Loans.

 

f. With respect to each Wet-Ink Mortgage Loan, by no later than 7:00 p.m., (New
York City time) on the seventh Business Day following the applicable Purchase
Date, Sellers shall cause the documents in the Mortgage File to be delivered to
the Custodian.

 

4. Repurchase

 

a. Sellers shall repurchase the related Purchased Mortgage Loans from Buyer on
each related Repurchase Date. Such obligation to repurchase exists without
regard to any prior or intervening liquidation or foreclosure with respect to
any Purchased Mortgage Loan (but liquidation or foreclosure proceeds received by
Buyer shall be applied to reduce the Repurchase Price for such Purchased
Mortgage Loan on each Price Differential Payment Date except as otherwise
provided herein). Sellers are obligated to repurchase and take physical
possession of the Purchased Mortgage Loans from Buyer or its designee (including
the Custodian) at Sellers’ expense on the related Repurchase Date.

 

-18-



--------------------------------------------------------------------------------

b. Provided that no Default shall have occurred and be continuing, and that
Buyer has received the related Repurchase Price upon repurchase of the Purchased
Mortgage Loans, Buyer agrees to release its ownership interest hereunder in the
Purchased Mortgage Loans (including, the Repurchase Assets related thereto) at
the request of Sellers. With respect to payments in full by the related
Mortgagor of a Purchased Mortgage Loan, Sellers agree to (i) provide Buyer with
a copy of a report from the related Servicer indicating that such Purchased
Mortgage Loan has been paid in full, (ii) remit to Buyer, within two Business
Days, the Repurchase Price with respect to such Purchased Mortgage Loans and
(iii) provide Buyer a notice specifying each Purchased Mortgage Loan that has
been prepaid in full. Buyer agrees to release its ownership interest in
Purchased Mortgage Loans which have been prepaid in full after receipt of
evidence of compliance with clauses (i) through (iii) of the immediately
preceding sentence.

 

c. In the event that at any time any Purchased Mortgage Loan violates the
applicable sublimit set forth in the definition of Market Value, Buyer may, in
its sole discretion, redesignate such Mortgage Loan as an Exception Mortgage
Loan.

 

5. Price Differential.

 

a. On each Business Day that a Transaction is outstanding, the Pricing Rate
shall be reset and, unless otherwise agreed, the accrued and unpaid Price
Differential shall be settled in cash on each related Price Differential Payment
Date. Two Business Days prior to the Price Differential Payment Date, Buyer
shall give Sellers written or electronic notice of the amount of the Price
Differential due on such Price Differential Payment Date. On the Price
Differential Payment Date, Sellers shall pay to Buyer the Price Differential for
such Price Differential Payment Date (along with any other amounts to be paid
pursuant to Sections 7 and 36 hereof), by wire transfer in immediately available
funds.

 

b. If Sellers fail to pay all or part of the Price Differential by 4:00 p.m.
(New York City time) on the related Price Differential Payment Date, with
respect to any Purchased Mortgage Loan, Sellers shall be obligated to pay to
Buyer (in addition to, and together with, the amount of such Price Differential)
interest on the unpaid Repurchase Price at a rate per annum equal to the Post
Default Rate until the Price Differential is received in full by Buyer.

 

6. Margin Maintenance

 

a. If at any time the Market Value of the Purchased Mortgage Loans subject to
Transactions is less than Buyer’s Margin Amount for all Transactions (a “Margin
Deficit”), then Buyer may by notice to any Seller require Sellers to transfer to
Buyer cash or Additional Purchased Mortgage Loans, approved by Buyer in its sole
discretion, in all cases, in an amount at least equal to the Margin Deficit
(such requirement, a “Margin Call”).

 

-19-



--------------------------------------------------------------------------------

b. Notice delivered pursuant to Section 6(a) may be given by any written means.
Any notice given before 10:00 a.m. (New York City time) on a Business Day shall
be met, and the related Margin Call satisfied, no later than 5:00 p.m. (New York
City time) on such Business Day; notice given after 10:00 a.m. (New York City
time) on a Business Day shall be met, and the related Margin Call satisfied, no
later than 5:00 p.m. (New York City time) on the following Business Day (the
foregoing time requirements for satisfaction of a Margin Call are referred to as
the “Margin Deadlines”). The failure of Buyer, on any one or more occasions, to
exercise its rights hereunder, shall not change or alter the terms and
conditions to which this Agreement is subject or limit the right of Buyer to do
so at a later date. Sellers and Buyer each agree that a failure or delay by
Buyer to exercise its rights hereunder shall not limit or waive Buyer’s rights
under this Agreement or otherwise existing by law or in any way create
additional rights for Sellers.

 

c. In the event that a Margin Deficit exists, Buyer may retain any funds
received by it to which the Sellers would otherwise be entitled hereunder, which
funds (i) shall be held by Buyer against the related Margin Deficit and (ii) may
be applied by Buyer against any Purchased Mortgage Loan for which the related
Margin Deficit remains otherwise unsatisfied. Notwithstanding the foregoing, the
Buyer retains the right, in its sole discretion, to make a Margin Call in
accordance with the provisions of this Section 6.

 

7. Income Payments

 

a. If Income is paid in respect of any Purchased Mortgage Loan during the term
of a Transaction, such Income shall be the property of Buyer. Notwithstanding
the foregoing, and provided no Event of Default has occurred and is continuing,
Buyer agrees that if a third-party Servicer is in place for any Purchased
Mortgage Loans, such Servicer shall deposit such Income to the Collection
Account. NCMC shall deposit all Income received in its capacity as Servicer of
any Purchased Mortgage Loans to the Collection Account in accordance with
Section 13(c) hereof.

 

b. Provided no Event of Default has occurred and is continuing, on each Price
Differential Payment Date, Sellers shall remit to Buyer an amount equal to the
Price Differential out of the interest portion of the Income paid in respect to
the Purchased Mortgage Loans for the preceding month in accordance with Section
5 of this Agreement. Upon termination of any Transaction, to the extent that
there is any excess Income after repayment of all amounts to be transferred to
Buyer by Sellers, Buyer shall remit such excess Income to the Sellers.

 

c. In the event that an Event of Default has occurred and is continuing,
notwithstanding any provision set forth herein, Sellers shall remit to Buyer all
Income received with respect to each Purchased Mortgage Loan on the related
Price Differential Payment Date or on such other date or dates as Buyer notifies
Sellers in writing.

 

-20-



--------------------------------------------------------------------------------

d. Notwithstanding any provision to the contrary in this Section 7, monthly, no
later than the fifteenth (15th) day of each month, Sellers shall remit the
aggregated amount of all prepayments of principal to Buyer and Buyer shall
immediately apply any such amount received by Buyer to reduce the amount of the
Repurchase Price due upon termination of the related Transaction.

 

e. Notwithstanding anything to the contrary set forth herein, in the event that
an Event of Default has occurred and is continuing, upon notice by Buyer to
Sellers, Sellers shall remit to Buyer all collections received by Servicer or
any Seller on the Purchased Mortgage Loans in accordance with Buyer’s directions
no later than the day on which aggregate collections of principal and interest
(excluding principal prepayments) on the Purchased Mortgaged Loans reaches an
amount to be indicated by Buyer in its sole discretion.

 

8. Reserved.

 

9. Security Interest

 

Although the parties intend that all Transactions hereunder be sales and
purchases and not loans, in the event any such Transactions are deemed to be
loans, each Seller hereby pledges to Buyer as security for the performance by
Sellers of the Obligations and hereby grants, assigns and pledges to Buyer a
fully perfected first priority security interest in the Purchased Mortgage
Loans, the Records, and all related servicing rights, the Program Agreements (to
the extent such Program Agreements and Seller’s right thereunder relate to the
Purchased Mortgage Loans), any Property relating to the Purchased Mortgage
Loans, all insurance policies and insurance proceeds relating to any Purchased
Mortgage Loan or the related Mortgaged Property, including, but not limited to,
any payments or proceeds under any related primary insurance, hazard insurance
and, Income, the Collection Account, Interest Rate Protection Agreements (which
interest in the Interest Rate Protection Agreements shall be pro rata and
subject to rights of other parties holding security interests therein) accounts
(including any interest of Seller in escrow accounts) and any other contract
rights, instruments, payments, rights to payment (including payments of interest
or finance charges) general intangibles and other assets relating to the
Purchased Mortgage Loans (including, without limitation, any other accounts) or
any interest in the Purchased Mortgage Loans, and any proceeds (including the
related securitization proceeds) and distributions with respect to any of the
foregoing and any other property, rights, title or interests as are specified on
a Transaction Request and/or Trust Receipt and Certification, in all instances,
whether now owned or hereafter acquired, now existing or hereafter created
(collectively, the “Repurchase Assets”). Sellers agree to execute, deliver
and/or file such documents and perform such acts as may be reasonably necessary
to fully perfect Buyer’s security interest created hereby. Furthermore, the
Sellers hereby authorize the Buyer to file financing statements relating to the
Repurchase Assets, as the Buyer, at its option, may deem appropriate. The
Sellers shall pay the filing costs for any financing statement or statements
prepared pursuant to this Section.

 

-21-



--------------------------------------------------------------------------------

10. Payment and Transfer

 

Unless otherwise mutually agreed in writing, all transfers of funds to be made
by Sellers hereunder shall be made in Dollars, in immediately available funds,
without deduction, set-off or counterclaim, to Buyer at the following account
maintained by Buyer: Account No. 3058-2646, for the account of CSFB Buyer/New
Century Sellers-Inbound Account, Citibank, ABA No. 021 000 089 or such other
account as Buyer shall specify to Sellers in writing. Each Seller acknowledges
that it has no rights of withdrawal from the foregoing account. All Purchased
Mortgage Loans transferred by one party hereto to the other party shall be in
the case of a purchase by Buyer in suitable form for transfer or shall be
accompanied by duly executed instruments of transfer or assignment in blank and
such other documentation as Buyer may reasonably request. All Purchased Mortgage
Loans shall be evidenced by a Trust Receipt and Certification. Any Repurchase
Price received by Buyer after 4:00 p.m. (New York City time) shall be deemed
received on the next succeeding Business Day.

 

11. Conditions Precedent

 

a. Initial Transaction. As conditions precedent to the initial Transaction,
Buyer shall have received on or before the day of such initial Transaction the
following, in form and substance satisfactory to Buyer and duly executed by
Sellers, Guarantor and each other party thereto:

 

(1) Program Agreements. The Program Agreements (including without limitation the
Guaranty and a Custodial Agreement in a form acceptable to Buyer) duly executed
and delivered by the parties thereto and being in full force and effect, free of
any modification, breach or waiver.

 

(2) Security Interest. Evidence that all other actions necessary or, in the
opinion of Buyer, desirable to perfect and protect Buyer’s interest in the
Purchased Mortgage Loans and other Repurchase Assets have been taken, including,
without limitation, duly authorized and filed Uniform Commercial Code financing
statements on Form UCC-1.

 

(3) Organizational Documents. A certificate of the corporate secretary of each
of Sellers and Guarantor substantially in the form of Exhibit H hereto,
attaching certified copies of each Seller’s and Guarantor’s charter, bylaws and
corporate resolutions approving the Program Agreements and transactions
thereunder (either specifically or by general resolution) and all documents
evidencing other necessary corporate action or governmental approvals as may be
required in connection with the Program Agreements.

 

(4) Good Standing Certificate. A certified copy of a good standing certificate
from the jurisdiction of organization of each Seller and Guarantor, dated as of
no earlier than the date 10 Business Days prior to the Purchase Date with
respect to the initial Transaction hereunder.

 

(5) Incumbency Certificate. An incumbency certificate of the corporate secretary
of each Seller and Guarantor, certifying the names, true signatures and titles
of the representatives duly authorized to request transactions hereunder and to
execute the Program Agreements.

 

-22-



--------------------------------------------------------------------------------

(6) Opinion of Counsel. An opinion of Sellers’ and Guarantor’s counsel, in form
and substance substantially as set forth in Exhibit F attached hereto.

 

(7) Underwriting Guidelines. A true and correct copy of the Underwriting
Guidelines certified by an officer of the Sellers, in a form satisfactory to the
Buyer in its sole discretion.

 

(8) Fees. Payment of any fees due to Buyer hereunder.

 

(9) Insurance. Evidence that each Seller has added Buyer as an additional loss
payee under each Seller’s Fidelity Insurance.

 

b. All Transactions. The obligation of Buyer to enter into each Transaction
pursuant to this Agreement is subject to the following conditions precedent:

 

(1) Due Diligence Review. Without limiting the generality of Section 38 hereof,
Buyer shall have completed, to its satisfaction, its due diligence review of the
related Mortgage Loans, each Seller, Guarantor and the Servicer.

 

(2) Required Documents.

 

(a) With respect to each Purchased Mortgage Loan which is not a Wet-Ink Mortgage
Loan, the Mortgage File has been delivered to the Custodian (i) with respect to
any purchase of 250 or fewer Mortgage Loans on a single Purchase Date, on or
prior to 4:00 p.m. (New York City time) on the Purchase Date, and (ii) with
respect to any purchase of 251 or more Mortgage Loans on a single Purchase Date,
at least 24 hours prior to the Purchase Date;

 

(b) With respect to each Wet-Ink Mortgage Loan, the Wet-Ink Documents have been
delivered to Buyer or Custodian, as the case may be, by 4:30 p.m. (New York City
time) on the Purchase Date.

 

(3) Transaction Documents. Buyer or its designee shall have received on or
before the day of such Transaction (unless otherwise specified in this
Agreement) the following, in form and substance satisfactory to Buyer and (if
applicable) duly executed:

 

(a) A Transaction Request delivered pursuant to Section 3(c) hereof and a
Purchase Confirmation.

 

(b) The Request for Certification and the related Custodial Mortgage Loan
Schedule, and the Trust Receipt.

 

-23-



--------------------------------------------------------------------------------

(c) Such certificates, opinions of counsel or other documents as Buyer may
reasonably request.

 

(4) No Default. No Default or Event of Default shall have occurred and be
continuing.

 

(5) Maximum Committed Purchase Price. After giving effect to the requested
Transaction, the aggregate outstanding Purchase Price for all Purchased Mortgage
Loans subject to then outstanding Transactions under this Repurchase Agreement
shall not exceed the Maximum Committed Purchase Price.

 

(6) Requirements of Law. Buyer shall not have determined that the introduction
of or a change in any Requirement of Law or in the interpretation or
administration of any Requirement of Law applicable to Buyer has made it
unlawful, and no Governmental Authority shall have asserted that it is unlawful,
for Buyer to enter into Transactions with a Pricing Rate based on LIBOR.

 

(7) Representations and Warranties. Both immediately prior to the related
Transaction and also after giving effect thereto and to the intended use
thereof, the representations and warranties made by Sellers in each Program
Agreement shall be true, correct and complete on and as of such Purchase Date in
all material respects with the same force and effect as if made on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date).

 

(8) Electronic Tracking Agreement. To the extent the Sellers are selling
Mortgage Loans which are registered on the MERS® System, an Electronic Tracking
Agreement entered into, duly executed and delivered by the parties thereto and
being in full force and effect, free of any modification, breach or waiver.

 

(9) Material Adverse Change. None of the following shall have occurred and/or be
continuing:

 

(a) Credit Suisse First Boston, New York Branch’s corporate bond rating as
calculated by S&P or Moody’s has been lowered or downgraded to a rating below
investment grade by S&P or Moody’s;

 

(b) an event or events shall have occurred in the good faith determination of
Buyer resulting in the effective absence of a “repo market” or comparable
“lending market” for financing debt obligations secured by mortgage loans or
securities or an event or events shall have occurred resulting in Buyer not
being able to finance Purchased Mortgage Loans through the “repo market” or
“lending market” with traditional counterparties at rates which would have been
reasonable prior to the occurrence of such event or events; or

 

-24-



--------------------------------------------------------------------------------

(c) an event or events shall have occurred resulting in the effective absence of
a “mortgage backed securities market” for securities backed by mortgage loans or
an event or events shall have occurred resulting in Buyer not being able to sell
securities backed by mortgage loans at prices which would have been reasonable
prior to such event or events; or

 

(d) there shall have occurred a material adverse change in the financial
condition of Buyer which affects (or can reasonably be expected to affect)
materially and adversely the ability of Buyer to fund its obligations under this
Agreement.

 

(10) Underwriting Guidelines. In the event that the Sellers make any material
amendment or modification to the Underwriting Guidelines, such amended or
modified Underwriting Guidelines shall have been delivered to Buyer and Buyer
shall have given its written consent thereto.

 

12. Program; Costs

 

a. The Sellers shall reimburse Buyer for any of Buyer’s reasonable out-of-pocket
costs, including due diligence review costs and reasonable attorney’s fees,
incurred by Buyer in determining the acceptability to Buyer of any Mortgage
Loans. The Sellers shall also pay, or reimburse Buyer if Buyer shall pay, any
termination fee, which may be due any servicer. The Sellers shall pay the fees
and expenses of Buyer’s counsel in connection with the Program Agreements. Legal
fees for any subsequent amendments to this Agreement or related documents shall
be borne by the Sellers. The Sellers shall pay ongoing custodial and bank fees
and expenses as set forth on Exhibit L hereto, and any other ongoing fees and
expenses under any other Program Document.

 

b. If Buyer determines in good faith that, due to the introduction of, any
change in, or the compliance by Buyer with (i) any eurocurrency reserve
requirement or (ii) the interpretation of any law, regulation or any guideline
or request from any central bank or other Governmental Authority (whether or not
having the force of law), there shall be an increase in the cost to Buyer in
engaging in the present or any future Transactions, then the Sellers agree to
pay to Buyer, from time to time, upon demand by Buyer (with a copy to Custodian)
the actual cost of additional amounts as specified by Buyer to compensate Buyer
for such increased costs.

 

c. With respect to any Transaction, Buyer may conclusively rely upon, and shall
incur no liability to the Sellers in acting upon, any request or other
communication that Buyer reasonably believes to have been given or made by a
person authorized to enter into a Transaction on the Sellers’ behalf, whether or
not such person is listed on the certificate delivered pursuant to Section
11(a)(5) hereof. In each such case, each Seller hereby waives the right to
dispute Buyer’s record of the terms of the Purchase Confirmation, request or
other communication.

 

-25-



--------------------------------------------------------------------------------

d. Notwithstanding the assignment of the Program Agreements with respect to each
Purchased Mortgage Loan to Buyer, each Seller agrees and covenants with Buyer to
enforce diligently the Sellers’ rights and remedies set forth in the Program
Agreements.

 

e. Any payments made by the Sellers or Guarantor to Buyer shall be free and
clear of, and without deduction or withholding for, any taxes; provided,
however, that if such payer shall be required by law to deduct or withhold any
taxes from any sums payable to Buyer, then such payer shall (A) make such
deductions or withholdings and pay such amounts to the relevant authority in
accordance with applicable law, (B) pay to Buyer the sum that would have been
payable had such deduction or withholding not been made, and (C) at the time
Price Differential is paid, pay to Buyer all additional amounts as specified by
Buyer to preserve the after-tax yield Buyer would have received if such tax had
not been imposed other than taxes that are imposed on Buyer’s overall net income
(and franchise taxes imposed in lieu thereof) as a result of any present or
former connection between the Buyer and the relevant taxing authority, and
otherwise indemnify Buyer for any such taxes imposed.

 

13. Servicing

 

a. The Sellers, on Buyer’s behalf, shall contract with Servicer to, or if a
Seller is the Servicer, such Seller shall, service the Mortgage Loans consistent
with the degree of skill and care that such Seller customarily requires with
respect to similar Mortgage Loans owned or managed by it and in accordance with
Accepted Servicing Practices. The Servicer shall (i) comply with all applicable
Federal, State and local laws and regulations, (ii) maintain all state and
federal licenses necessary for it to perform its servicing responsibilities
hereunder and (iii) not impair the rights of Buyer in any Mortgage Loans or any
payment thereunder. Buyer may terminate the servicing of any Mortgage Loan with
the then-existing servicer in accordance with Section 13(e) hereof.

 

b. The Sellers shall cause the Servicer to hold or cause to be held all escrow
funds collected by Servicer with respect to any Purchased Mortgage Loans in
trust accounts and shall apply the same for the purposes for which such funds
were collected.

 

c. The Servicer shall deposit all collections received by Servicer on the
Purchased Mortgage Loans in the Collection Account no later than two Business
Days following receipt; provided, however, that any amounts required to be
remitted to Buyer shall be deposited in the Collection Account on or prior to
the day on which such remittance is to occur.

 

d. Upon Buyer’s request, the Sellers shall provide promptly to Buyer (i) a
Servicer Notice addressed to and agreed to by the Servicer of the related
Purchased Mortgage Loans, advising such Servicer of such matters as Buyer may
reasonably request, including, without limitation, recognition by the Servicer
of

 

-26-



--------------------------------------------------------------------------------

Buyer’s interest in such Purchased Mortgage Loans and the Servicer’s agreement
that upon receipt of notice of an Event of Default from Buyer, it will follow
the instructions of Buyer with respect to the Purchased Mortgage Loans and any
related Income with respect thereto.

 

e. Upon the occurrence of an Event of Default hereunder or a Servicer
Termination Event, Buyer shall have the right to immediately terminate the
Servicer’s right to service the Purchased Mortgage Loans under the Servicing
Agreement without payment of any penalty or termination fee. The Sellers and the
Servicer shall cooperate in transferring the servicing of the Purchased Mortgage
Loans to a successor servicer appointed by Buyer in its sole discretion.

 

f. If any Seller should discover that, for any reason whatsoever, the Sellers or
any entity responsible to the Sellers for managing or servicing any such
Purchased Mortgage Loan has failed to perform in all material respects Sellers’
obligations under the Program Agreements or any of the obligations of such
entities with respect to the Purchased Mortgage Loans, such Seller shall
promptly notify Buyer.

 

14. Representations and Warranties

 

a. Each Seller and Guarantor represents and warrants to Buyer as of the date
hereof and as of each Purchase Date for any Transaction that:

 

(1) Sellers and Guarantor Existence. Each Seller has been duly organized and is
validly existing as a corporation or limited liability company (as applicable),
in good standing under the laws of the State of its incorporation or
organization (as applicable). Guarantor has been duly organized and is validly
existing as a corporation or limited liability company (as applicable), in good
standing under the laws of the State of its incorporation or organization (as
applicable).

 

(2) Licenses. Each Seller and Guarantor is duly licensed as a “Licensee” or is
otherwise qualified in each state in which it transacts business for the
business which it conducts and is not in default of any such state’s applicable
federal, state or local laws, rules and regulations unless, in either instance,
the failure to take such action is not reasonably likely (either individually or
in the aggregate) to cause a Material Adverse Effect. Each Seller and Guarantor
has the requisite power and authority and legal right to originate and purchase
Mortgage Loans (as applicable) and to own, sell and grant a lien on all of its
right, title and interest in and to the Mortgage Loans, and to execute and
deliver, engage in the transactions contemplated by, and perform and observe the
terms and conditions of, this Agreement, each Program Agreement and any
Transaction Request or Purchase Confirmation.

 

(3) Power. Each Seller and Guarantor has all requisite corporate or other power,
and has all governmental licenses, authorizations, consents and

 

-27-



--------------------------------------------------------------------------------

approvals necessary to own its assets and carry on its business as now being or
as proposed to be conducted, except where the lack of such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Material Adverse Effect.

 

(4) Due Authorization. Each Seller and Guarantor has all necessary corporate or
other power, authority and legal right to execute, deliver and perform its
obligations under each of the Program Agreements, as applicable. This Agreement,
any Transaction Request, Purchase Confirmation and the other Program Agreements
have been (or, in the case of Program Agreements and any Transaction Request,
Purchase Confirmation not yet executed, will be) duly authorized, executed and
delivered by each Seller and Guarantor, all requisite or other corporate action
having been taken, and each is valid, binding and enforceable against each
Seller and Guarantor in accordance with its terms except as such enforcement may
be affected by bankruptcy, by other insolvency laws, or by general principles of
equity.

 

(5) Financial Statements. The Sellers have heretofore furnished to Buyer a copy
of (a) Guarantor’s consolidated balance sheet for the fiscal year of Guarantor
ended December 31, 2003 and the related consolidated statements of income and
retained earnings and of cash flows for Guarantor for such fiscal year, setting
forth in each case in comparative form the figures for the previous year, with
the opinion thereon of KPMG, LLP and (b) Guarantor’s consolidated balance sheet
for the quarterly fiscal period of Guarantor ended March 31, 2004 and the
related consolidated statements of income and retained earnings and of cash
flows for Guarantor for such quarterly fiscal period, setting forth in each case
in comparative form the figures for the previous year. All such financial
statements are complete and correct and fairly present, in all material
respects, the consolidated financial condition of Guarantor and the consolidated
results of its operations as at such dates and for such fiscal periods, all in
accordance with GAAP applied on a consistent basis. Since March 31, 2004, there
has been no material adverse change in the consolidated business, operations or
financial condition of Guarantor and its consolidated Subsidiaries taken as a
whole from that set forth in said financial statements nor is any Seller or
Guarantor aware of any state of facts which (with notice or the lapse of time)
would or could result in any such material adverse change. Guarantor has, on the
date of the statements delivered pursuant to this Section (the “Statement Date”)
no material liabilities, direct or indirect, fixed or contingent, matured or
unmatured, known or unknown, or liabilities for taxes, long-term leases or
unusual forward or long-term commitments not disclosed by, or reserved against
in, said balance sheet and related statements, and at the present time there are
no material unrealized or anticipated losses from any loans, advances or other
commitments of any Seller except as heretofore disclosed to Buyer in writing.

 

(6) Event of Default. There exists no Event of Default under Section 15(b)
hereof, which default gives rise to a right to accelerate indebtedness as
referenced in Section 15(b) hereof, under any mortgage, borrowing agreement or
other instrument or agreement pertaining to indebtedness for borrowed money or
to the repurchase of mortgage loans or securities.

 

-28-



--------------------------------------------------------------------------------

(7) Solvency. Each Seller and Guarantor is solvent and will not be rendered
insolvent by any Transaction and, after giving effect to such Transaction, will
not be left with an unreasonably small amount of capital with which to engage in
its business. No Seller nor Guarantor intends to incur, nor believes that it has
incurred, debts beyond its ability to pay such debts as they mature and is not
contemplating the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of such entity or any of its
assets. The amount of consideration being received by the Sellers upon the sale
of the Purchased Mortgage Loans to Buyer constitutes reasonably equivalent value
and fair consideration for such Purchased Mortgage Loans. The Sellers are not
transferring any Purchased Mortgage Loans with any intent to hinder, delay or
defraud any of its creditors.

 

(8) No Conflicts. The execution, delivery and performance by each Seller and
Guarantor of this Agreement, any Transaction Request or Purchase Confirmation
hereunder and the Program Agreements do not conflict with any term or provision
of the certificate of incorporation or by-laws of such Seller or Guarantor or
any law, rule, regulation, order, judgment, writ, injunction or decree
applicable to such Seller or Guarantor of any court, regulatory body,
administrative agency or governmental body having jurisdiction over such Seller
or Guarantor, which conflict would have a Material Adverse Effect and will not
result in any violation of any such mortgage, instrument, agreement or
obligation to which such Seller or Guarantor is a party.

 

(9) True and Complete Disclosure. All information, reports, exhibits, schedules,
financial statements or certificates of the Sellers, Guarantor, or any Affiliate
thereof or any of their officers furnished or to be furnished to Buyer in
connection with the initial or any ongoing due diligence of the Sellers,
Guarantor, or any Affiliate or officer thereof, negotiation, preparation, or
delivery of the Program Agreements are true and complete and do not omit to
disclose any material facts necessary to make the statements herein or therein,
in light of the circumstances in which they are made, not misleading. All
financial statements have been prepared in accordance with GAAP.

 

(10) Approvals. No consent, approval, authorization or order of, registration or
filing with, or notice to any governmental authority or court is required under
applicable law in connection with the execution, delivery and performance by the
Sellers or Guarantor of this Agreement, any Transaction Request, Purchase
Confirmation and the other Program Agreements.

 

(11) Litigation. Except as set forth on the “noteworthy litigation report”
required under Section 15(d), there are no actions, suits, arbitrations,
investigations (including, without limitation, any of the foregoing which are

 

-29-



--------------------------------------------------------------------------------

pending or threatened) or other legal or arbitrable proceedings affecting the
Guarantor, any Seller or any of their respective Subsidiaries or affecting any
of the property of any of them before any Governmental Authority which (i)
questions or challenges the validity or enforceability of the Program Agreements
or any action to be taken in connection with the Transactions contemplated
hereby, (ii) makes a claim or claims in an aggregate amount greater than
$5,000,000 (provided such claims or claims shall be required to be set forth on
the “noteworthy litigation report” referenced above only upon Buyer’s request),
or (iii) individually or in the aggregate, if adversely determined, could
reasonably be likely to have a Material Adverse Effect.

 

(12) Material Adverse Change. There has been no material adverse change in the
business, operations, financial condition, properties or prospects of any
Seller, Guarantor or any of their respective Subsidiaries since the date set
forth in the most recent financial statements supplied to Buyer.

 

(13) Ownership. Upon payment of the Purchase Price and the filing of the
financing statement and delivery of the Mortgage Files to the Custodian and the
Custodian’s receipt of the related Request for Certification, Buyer shall become
the sole owner of the Purchased Mortgage Loans and related Repurchase Assets,
free and clear of all liens and encumbrances.

 

(14) Underwriting Guidelines. The Underwriting Guidelines provided to Buyer are
the true and correct Underwriting Guidelines of the Sellers.

 

(15) Taxes. Each Seller, Guarantor and its respective Subsidiaries have timely
filed all tax returns that are required to be filed by them and have paid all
taxes, except for any such taxes as are being appropriately contested in good
faith by appropriate proceedings diligently conducted and with respect to which
adequate reserves have been provided. The charges, accruals and reserves on the
books of each Seller, Guarantor and their respective Subsidiaries in respect of
taxes and other governmental charges are, in the opinion of each Seller or
Guarantor, as applicable, adequate.

 

(16) Investment Company. No Seller, Guarantor nor any of their respective
Subsidiaries is an “investment company”, or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

 

(17) Chief Executive Office; Jurisdiction of Organization. On the Effective
Date, each Seller’s and Guarantor’s chief executive office, is, and since 2001
has been, located at 18400 Von Karman Ave., Suite 1000, Irvine, CA 92612. On the
Effective Date, NC Capital’s jurisdiction of organization is California. On the
Effective Date, NCR’s jurisdiction of organization is California. On the
Effective Date, New Century Mortgage’s jurisdiction of organization is
California. On the Effective Date, NC Residual’s jurisdiction of organization is
Delaware. On the Effective Date, Guarantor’s jurisdiction of

 

-30-



--------------------------------------------------------------------------------

organization is Maryland. Each Seller shall provide Buyer with thirty days
advance notice of any change in such Seller’s principal office or place of
business or jurisdiction. During the preceding five years, no Seller has been
known by or done business under any other name, corporate or fictitious, and has
not filed or had filed against it any bankruptcy receivership or similar
petitions nor has it made any assignments for the benefit of creditors.

 

(18) Location of Books and Records. The location where each Seller keeps its
books and records, including all computer tapes and records relating to the
Purchased Mortgage Loans and the related Repurchase Assets is its chief
executive office.

 

(19) Adjusted Tangible Net Worth. On the Effective Date, Guarantor on a
consolidated basis has an Adjusted Tangible Net Worth of at least $750,000,000.

 

(20) ERISA. Each Plan to which a Seller, Guarantor or their respective
Subsidiaries make direct contributions, and, to the knowledge of such Seller or
Guarantor, each other Plan and each Multiemployer Plan, is in compliance in all
material respects with, and has been administered in all material respects in
compliance with, the applicable provisions of ERISA, the Code and any other
Federal or State law.

 

(21) Adverse Selection. The Sellers have not selected the Purchased Mortgage
Loans in a manner so as to adversely affect Buyer’s interests.

 

(22) Agreements. No Seller or any Subsidiary of a Seller is a party to any
agreement, instrument, or indenture or subject to any restriction materially and
adversely affecting its business, operations, assets or financial condition,
except as disclosed in the financial statements described in Section 14(a)(5)
hereof. No Seller or any Subsidiary of a Seller is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement, instrument, or indenture which default
would reasonably be expected to have a Material Adverse Effect. No holder of any
Indebtedness of any Seller or of any of its Subsidiaries has given notice of any
asserted default thereunder.

 

(23) Reserved.

 

(24) Agency Approvals. NCMC is approved by Fannie Mae and Freddie Mac as an
approved seller/servicer, and, to the extent necessary, approved by the
Secretary of Housing and Urban Development pursuant to Sections 203 and 211 of
the National Housing Act. NCMC is in good standing, with no event having
occurred or NCMC having any reason whatsoever to believe or suspect will occur
prior to the issuance of the Agency Security, including, without limitation, a
change in insurance coverage which would either make such

 

-31-



--------------------------------------------------------------------------------

Seller unable to comply with the eligibility requirements for maintaining all
such applicable approvals or require notification to the relevant Agency. Should
NCMC for any reason cease to possess all such applicable approvals, or should
notification to the relevant Agency be required, NCMC shall so notify Buyer
immediately in writing. NCMC has adequate financial standing, servicing
facilities, procedures and experienced personnel necessary for the sound
servicing of mortgage loans of the same types as may from time to time
constitute Mortgage Loans and in accordance with Accepted Servicing Practices.

 

(25) No Reliance. Each Seller and Guarantor has made its own independent
decisions to enter into the Program Agreements and each Transaction and as to
whether such Transaction is appropriate and proper for it based upon its own
judgment and upon advice from such advisors (including without limitation, legal
counsel and accountants) as it has deemed necessary. The Sellers and Guarantor
are not relying upon any advice from Buyer as to any aspect of the Transactions,
including without limitation, the legal, accounting or tax treatment of such
Transactions.

 

(26) Plan Assets. No Seller is an employee benefit plan as defined in Section 3
of Title I of ERISA, or a plan described in Section 4975(e)(1) of the Code, and
the Purchased Mortgage Loans are not “plan assets” within the meaning of 29 CFR
§2510.3-101 in the Seller’s hands.

 

(27) Real Estate Investment Trust. NCR has not engaged in any material
“prohibited transactions” as defined in Section 857(b)(6)(B)(iii) and (C) of the
Code. NCR for its current “tax year” (as defined in the Code) is entitled to a
dividends paid deduction under the requirements of Section 857 of the Code with
respect to any dividends paid by it with respect to each such year for which it
claims a deduction in its Form 1120-REIT filed with the United States Internal
Revenue Service for such year.

 

b. With respect to every Purchased Mortgage Loan, each Seller and Guarantor
jointly and severally represent and warrant to Buyer as of the applicable
Purchase Date for any Transaction and each date thereafter that each
representation and warranty set forth on Schedule 1 is true and correct.

 

c. The representations and warranties set forth in this Agreement shall survive
transfer of the Purchased Mortgage Loans to Buyer and shall continue for so long
as the Purchased Mortgage Loans are subject to this Agreement. Upon discovery by
any Seller, Servicer or Buyer of any breach of any of the representations or
warranties set forth in this Agreement, the party discovering such breach shall
promptly give notice of such discovery to the others. Buyer has the right to
require, in its good faith discretion, the Sellers to repurchase within 1
Business Day after receipt of notice from Buyer any Purchased Mortgage Loan (i)
for which a breach of one or more of the representations and warranties
referenced in Section 14(b) exists and which breach has a material adverse
effect on the value of such Mortgage Loan or the interests of Buyer or (ii)
which is determined by Buyer, in its good faith discretion, to be unacceptable
for inclusion in a securitization.

 

-32-



--------------------------------------------------------------------------------

15. Covenants

 

Each Seller covenants with Buyer that, during the term of this facility:

 

a. Adjusted Tangible Net Worth. The Guarantor on a consolidated basis, shall
maintain an Adjusted Tangible Net Worth of (i) $750,000,000 plus (ii) an amount
equal to 50% of all Equity Proceeds received by the Guarantor after the
Effective Date.

 

b. Indebtedness to Adjusted Tangible Net Worth Ratio. The Guarantor, on a
consolidated basis, shall maintain a ratio of Indebtedness (excluding all
Non-Recourse Debt) to Adjusted Tangible Net Worth at the end of each calendar
quarter of not greater than 16:1.

 

c. Maintenance of Liquidity. The Guarantor, on a consolidated basis, shall
ensure that, as of the end of each calendar month, it has Cash Equivalents in an
amount not less than $60,000,000.

 

d. Litigation. Except as has already been disclosed on the “noteworthy
litigation report”, the Sellers and Guarantor, as applicable, will promptly, and
in any event within ten (10) days after service of process on any of the
following, give notice to the Buyer of any actions, suits, arbitrations,
investigations (including, without limitation, any of the foregoing which are
pending or threatened) or other legal or arbitrable proceedings affecting the
Guarantor, any Seller or any of their respective Subsidiaries or affecting any
of the property of any of them before any Governmental Authority which (i)
questions or challenges the validity or enforceability of the Program Agreements
or any action to be taken in connection with the Transactions contemplated
hereby, (ii) makes a claim or claims in an aggregate amount greater than
$5,000,000 (provided that notice with respect to such claim or claims shall be
required only upon Buyer’s request), or (iii) individually or in the aggregate,
if adversely determined, could reasonably be likely to have a Material Adverse
Effect. The Sellers will deliver to Buyer a “noteworthy litigation report”
monthly.

 

e. Prohibition of Fundamental Changes. No Seller nor the Guarantor shall enter
into any transaction of merger or consolidation or amalgamation, or liquidate,
wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) or sell all or substantially all of its assets; provided, that the
Sellers or Guarantor may merge or consolidate with (a) any wholly owned
subsidiary of such Seller or Guarantor, or (b) any other Person if such Seller
or Guarantor is the surviving corporation; and provided further, that if after
giving effect thereto, no Default would exist hereunder.

 

-33-



--------------------------------------------------------------------------------

f. Maintenance of Profitability. No Seller shall permit, for any Test Period,
Net Income for such Test Period, before income taxes for such Test Period and
distributions made during such Test Period, to be less than $1.00.

 

g. Servicer; Asset Tape. Upon the occurrence of any of the following (a) the
occurrence and continuation of an Event of Default, (b) the fifth Business Day
of each month, or (c) upon the request of Buyer, the Sellers shall cause
Servicer to provide to Buyer, electronically, in a format mutually acceptable to
Buyer and the Sellers, an Asset Tape by no later than the fifth Business Day of
each month. The Sellers shall not cause the Mortgage Loans to be serviced by any
servicer other than a servicer expressly approved in writing by Buyer, which
approval shall be deemed granted by Buyer with respect to the Sellers with the
execution of this Agreement.

 

h. Insurance. Each Seller or Guarantor shall continue to maintain, for itself
and its Subsidiaries, Fidelity Insurance in an aggregate amount at least equal
to $5 million. Each Seller or Guarantor shall maintain, for itself and its
Subsidiaries, Fidelity Insurance in respect of its officers, employees and
agents, with respect to any claims made in connection with all or any portion of
the Repurchase Assets. The Sellers or Guarantor shall notify the Buyer of any
material change in the terms of any such Fidelity Insurance.

 

i. No Adverse Claims. The Sellers warrant and will defend, and shall cause any
Servicer to defend, the right, title and interest of Buyer in and to all
Purchased Mortgage Loans and the related Repurchase Assets against all adverse
claims and demands.

 

j. Assignment. Except as permitted herein, neither the Sellers nor any Servicer
shall sell, assign, transfer or otherwise dispose of, or grant any option with
respect to, or pledge, hypothecate or grant a security interest in or lien on or
otherwise encumber (except pursuant to the Program Agreements), any of the
Purchased Mortgage Loans or any interest therein, provided that this Section
shall not prevent any transfer of Purchased Mortgage Loans in accordance with
the Program Agreements.

 

k. Security Interest. The Sellers shall do all things necessary to preserve the
Purchased Mortgage Loans and the related Repurchase Assets so that they remain
subject to a first priority perfected security interest hereunder. Without
limiting the foregoing, the Sellers will comply with all rules, regulations and
other laws of any Governmental Authority and cause the Purchased Mortgage Loans
or the related Repurchase Assets to comply with all applicable rules,
regulations and other laws. No Seller will allow any default for which such
Seller is responsible to occur under any Purchased Mortgage Loans or the related
Repurchase Assets or any Program Agreement and such Seller shall fully perform
or cause to be performed when due all of its obligations under any Purchased
Mortgage Loans or the related Repurchase Assets and any Program Agreement.

 

-34-



--------------------------------------------------------------------------------

l. Records.

 

(1) The Sellers shall collect and maintain or cause to be collected and
maintained all Records relating to the Purchased Mortgage Loans in accordance
with industry custom and practice for assets similar to the Purchased Mortgage
Loans, including those maintained pursuant to the preceding subparagraph, and
all such Records shall be in Custodian’s possession unless Buyer otherwise
approves. The Sellers will not allow any such papers, records or files that are
an original or an only copy to leave Custodian’s possession, except for
individual items removed in connection with servicing a specific Mortgage Loan,
in which event the Sellers will obtain or cause to be obtained a receipt from a
financially responsible person for any such paper, record or file. The Sellers
or the Servicer of the Purchased Mortgage Loans will maintain all such Records
not in the possession of Custodian in good and complete condition in accordance
with industry practices for assets similar to the Purchased Mortgage Loans and
preserve them against loss.

 

(2) For so long as Buyer has an interest in or lien on any Purchased Mortgage
Loan, the Sellers will hold or cause to be held all related Records in trust for
Buyer. The Sellers shall notify, or cause to be notified, every other party
holding any such Records of the interests and liens in favor of Buyer granted
hereby.

 

(3) Upon reasonable advance notice from Custodian or Buyer, the Sellers shall
(x) make any and all such Records available to Custodian or Buyer to examine any
such Records, either by its own officers or employees, or by agents or
contractors, or both, and make copies of all or any portion thereof, and (y)
permit Buyer or its authorized agents to discuss the affairs, finances and
accounts of the Sellers with their chief operating officer and chief financial
officer and to discuss the affairs, finances and accounts of the Sellers with
their independent certified public accountants.

 

m. Books. Each Seller shall keep or cause to be kept in reasonable detail books
and records of account of its assets and business and shall clearly reflect
therein the transfer of Purchased Mortgage Loans to Buyer.

 

n. Approvals. Each Seller shall maintain all licenses, permits or other
approvals necessary for such Seller to conduct its business and to perform its
obligations under the Program Agreements, and each Seller shall conduct its
business strictly in accordance with applicable law.

 

o. Material Change in Business. No Seller nor Guarantor shall make any material
change in the nature of its business as carried on at and which is not
substantially related to its business as of the date hereof.

 

p. Reserved.

 

-35-



--------------------------------------------------------------------------------

q. Distributions. If an Event of Default has occurred and is continuing, no
Seller nor Guarantor shall pay any dividends with respect to any capital stock
or other equity interests in such entity, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of such Seller or
Guarantor .

 

r. Applicable Law. Each Seller and Guarantor shall comply with the requirements
of all applicable laws, rules, regulations and orders of any Governmental
Authority.

 

s. Existence. Each Seller and Guarantor shall preserve and maintain their legal
existence and all of its material rights, privileges, licenses and franchises.

 

t. Chief Executive Office; Jurisdiction of Organization. No Seller shall move
its chief executive office from the address referred to in Section 14(a)(17) or
change its jurisdiction of organization from the jurisdiction referred to in
Section 14(a)(17) unless it shall have provided Buyer 30 days’ prior written
notice of such change.

 

u. Taxes. Each Seller and Guarantor shall timely file all tax returns that are
required to be filed by it and shall timely pay and discharge all taxes,
assessments and governmental charges or levies imposed on it or on its income or
profits or on any of its property prior to the date on which penalties attach
thereto, except for any such tax, assessment, charge or levy the payment of
which is being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained.

 

v. Transactions with Affiliates. Neither Guarantor nor any Seller will enter
into any transaction, including, without limitation, any purchase, sale, lease
or exchange of property or the rendering of any service, with any Affiliate
(other than another Seller hereunder or the Guarantor) unless such transaction
is (a) otherwise permitted under the Program Agreements, (b) in the ordinary
course of such Seller’s business and (c) upon fair and reasonable terms no less
favorable to such Seller than it would obtain in a comparable arm’s length
transaction with a Person which is not an Affiliate, or make a payment that is
not otherwise permitted by this Section to any Affiliate.

 

w. Reserved.

 

x. Reserved.

 

y. Reserved.

 

z. True and Correct Information. All information, reports, exhibits, schedules,
financial statements or certificates of each Seller, Guarantor, any Affiliate
thereof or any of their officers furnished to Buyer by or on behalf of any
Seller or Guarantor hereunder and during Buyer’s diligence of the Sellers and
Guarantor are and will be true and complete and do not omit to disclose any
material facts

 

-36-



--------------------------------------------------------------------------------

necessary to make the statements herein or therein, in light of the
circumstances in which they are made, not misleading. All required financial
statements, information and reports delivered by the Sellers to Buyer pursuant
to this Agreement shall be prepared in accordance with U.S. GAAP, or, if
applicable, to SEC filings, the appropriate SEC accounting regulations.

 

aa. Agency Approvals; Servicing. Each Seller, as applicable, shall maintain its
status with Fannie Mae and Freddie Mac as an approved seller/servicer, in each
case in good standing. The Sellers shall service all Purchased Mortgage Loans
which are Committed Mortgage Loans in accordance with the applicable agency
guide. Should any Seller, for any reason, cease to possess all such applicable
Agency Approvals, or should notification to the relevant Agency be required,
such Seller shall so notify Buyer immediately in writing. Notwithstanding the
preceding sentence, the Sellers shall take all necessary action to maintain all
of their applicable Agency Approvals at all times during the term of this
Agreement and each outstanding Transaction. Each Seller has adequate financial
standing, servicing facilities, procedures and experienced personnel necessary
for the sound servicing of mortgage loans of the same types as may from time to
time constitute Mortgage Loans and in accordance with Accepted Servicing
Practices.

 

bb. Plan Assets. No Seller shall be an employee benefit plan as defined in
Section 3 of Title I of ERISA, or a plan described in Section 4975(e)(1) of the
Code and the Sellers shall not use “plan assets” within the meaning of 29 CFR
§2510.3-101 to engage in this Repurchase Agreement or any Transaction hereunder.

 

cc. HELOC Provisions. With respect to each HELOC, if a Mortgagor requests an
increase in the related Credit Limit, the Seller, shall, in its sole discretion,
either accept or reject the Mortgagor’s request in accordance with Seller’s
Underwriting Guidelines and notify the Buyer in writing of Seller’s decision. If
the request for a Credit Limit increase is accepted by the Seller, the increase
will be effected by the Seller through modification of the Mortgage Loan with
the Mortgagor. Seller shall deliver to the Buyer an updated Mortgage Loan
Schedule reflecting the modification to the Mortgage Loan and shall deliver any
modified Mortgage Loan Documents to the Custodian. Notwithstanding anything to
the contrary herein, in no event shall Buyer have any obligation to fund any
Draws with respect to any HELOC, which obligations shall be retained by the
Seller.

 

16. Events of Default

 

Each of the following shall constitute an “Event of Default” hereunder:

 

a. Payment Failure. Failure of any Seller to (i) make any payment of Price
Differential or Repurchase Price or any other sum which has become due, on a
Price Differential Payment Date or a Repurchase Date or otherwise, whether by
acceleration or otherwise, under the terms of this Agreement, any other

 

-37-



--------------------------------------------------------------------------------

warehouse and security agreement or any other document evidencing or securing
Indebtedness of any Seller to Buyer or to any Affiliate of Buyer, or (ii) cure
any Margin Deficit when due pursuant to Section 6 hereof.

 

b. Cross Default. (i) Any Seller, Guarantor or any of their respective
Subsidiaries shall be in default under (i) any Indebtedness of any Seller,
Guarantor or any of their respective Subsidiaries, in the aggregate in excess of
$10,000,000, which default (1) involves the failure to pay a matured obligation,
or (2) permits the acceleration of the maturity of obligations by any other
party to or beneficiary with respect to such Indebtedness, or (ii) any other
contract to which any Seller, Guarantor or any of their respective Subsidiaries
is a party in the aggregate in excess of $10,000,000 which default (1) involves
the failure to pay a matured obligation, or (2) permits the acceleration of the
maturity of such obligations by any other party to or beneficiary of such
contract.

 

c. Assignment. Any assignment or attempted assignment by any Seller or Guarantor
of this Agreement or any rights hereunder without first obtaining the specific
written consent of Buyer, or the granting by any Seller of any security
interest, lien or other encumbrances on any Purchased Mortgage Loans to any
person other than Buyer.

 

d. Insolvency. An Act of Insolvency shall have occurred with respect to any
Seller, Guarantor or any of their respective Subsidiaries.

 

e. Material Adverse Change. Any material adverse change in the Property,
business, financial condition or operations of any Seller, Guarantor or any of
their respective Subsidiaries shall occur, in each case as determined by Buyer
in its sole good faith discretion, or any other condition shall exist which, in
Buyer’s sole good faith discretion, constitutes a material impairment of any
Seller’s ability to perform its obligations under this Agreement or any other
Program Agreement.

 

f. Breach of Financial Representation or Covenant or Obligation. A breach by any
Seller or Guarantor of any of the representations, warranties or covenants or
obligations set forth in Sections 14(a)(1), 14(a)(7), 14(a)(12), 14(a)(19),
14(a)(24), 15a, 15b, 15d, 15e, 15s, or 15bb of this Agreement.

 

g. Breach of Non-Financial Representation or Covenant. A breach by any Seller or
Guarantor of any other material representation, warranty or covenant set forth
in this Agreement (and not otherwise specified in Section 16(f) above), if such
breach is not cured within five (5) Business Days from notice or knowledge
thereof (other than the representations and warranties set forth in Schedule 1,
which shall be considered solely for the purpose of determining the Market
Value, the existence of a Margin Deficit and the obligation to repurchase such
Mortgage Loan) unless (i) such party shall have made any such representations
and warranties with knowledge that they were materially false or misleading at
the time made, (ii) any such representations and warranties have been determined
by Buyer in its sole discretion to be materially false or misleading on a
regular basis,

 

-38-



--------------------------------------------------------------------------------

or (iii) Buyer, in its sole discretion, determines that such breach of a
material representation, warranty or covenant materially and adversely affects
the condition (financial or otherwise) of such party, its Subsidiaries, then
such breach shall constitute an immediate Event of Default and the Sellers shall
have no cure right hereunder.

 

h. Change in Control. The occurrence of a Change in Control.

 

i. Failure to Transfer. Any Seller fails to transfer the Purchased Mortgage
Loans to Buyer on the applicable Purchase Date (provided Buyer has tendered the
related Purchase Price).

 

j. Judgment. A final judgment or judgments for the payment of money in excess of
$1,500,000 in the aggregate, shall be rendered against the Seller, the Guarantor
or any of their respective Subsidiaries, by one or more courts, administrative
tribunals or other bodies having jurisdiction and the same shall not be
satisfied, discharged (or provision shall not be made for such discharge) or
bonded, or a stay of execution thereof shall not be procured, within 60 days
from the date of entry thereof.

 

k. Government Action. Any Governmental Authority or any person, agency or entity
acting or purporting to act under governmental authority shall have taken any
action to condemn, seize or appropriate, or to assume custody or control of, all
or any substantial part of the Property of any Seller, Guarantor or a any of
their respective Subsidiaries, or shall have taken any action to displace the
management of any Seller, Guarantor or any of their respective Subsidiaries or
to curtail its authority in the conduct of the business of any Seller, Guarantor
or any of their respective Subsidiaries, or takes any action in the nature of
enforcement to remove, limit or restrict the approval of any Seller, Guarantor
or any of their respective Subsidiaries as an issuer, buyer or a seller/servicer
of Mortgage Loans or securities backed thereby, and such action provided for in
this subparagraph k shall not have been discontinued or stayed within 30 days.

 

l. Inability to Perform. An officer of any Seller or Guarantor shall admit its
inability to, or its intention not to, perform any of the Seller’s Obligations
or Guarantor’s obligations hereunder or the Guaranty.

 

m. Security Interest. This Agreement shall for any reason cease to create a
valid, first priority security interest in any material portion of the Purchased
Mortgage Loans or other Repurchase Assets purported to be covered hereby.

 

n. Financial Statements. Any Seller’s or Guarantor’s audited annual financial
statements or the notes thereto or other opinions or conclusions stated therein
delivered pursuant to this Repurchase Agreement shall be qualified or limited by
reference to the status of such Person as a “going concern” or a reference of
similar import.

 

-39-



--------------------------------------------------------------------------------

o. Servicer Termination Event. A Servicer Termination Event shall have occurred.

 

p. REIT Status. The failure of NCR to at any time continue to be (i) qualified
as a real estate investment trust as defined in Section 856 of the Code and (ii)
entitled to a dividend paid deduction under Section 857 of the Code with respect
to dividends paid by it with respect to each taxable year for which it claims a
deduction on its Form 1120 – REIT filed with the United States Internal Revenue
Service for such year, or the entering into by NCR of any material “prohibited
transactions” as defined in Sections 857(b) and 856(c) of the Code.

 

q. REIT Asset and Income Tests. The failure of NCR to satisfy any of the
following asset or income tests and Buyer has delivered notice of an Event of
Default to NCR with respect thereto:

 

(1) At the close of each taxable year, at least 75 percent of NCR’s gross income
consists of (i) “rents from real property” within the meaning of Section
856(c)(3)(A) of the Code, (ii) interest on obligations secured by mortgages on
real property or on interests in real property, within the meaning of Section
856(c)(3)(B) of the Code, (iii) gain from the sale or other disposition of real
property (including interests in real property and interests in mortgages on
real property) which is not property described in Section 1221(a)(1) of the
Code, within the meaning of Section 856(c)(3)(C) of the Code, (iv) dividends or
other distributions on, and gain (other than gain from “prohibited transactions”
within the meaning of Section 857(b)(6)(B)(iii) of the Code) from the sale or
other disposition of, transferable shares (or transferable certificates of
beneficial interest) in other qualifying REITs within the meaning of Section
856(d)(3)(D) of the Code, and (v) amounts described in Sections 856(c)(3)(E)
through 856(c)(3)(I) of the Code.

 

(2) At the close of each taxable year, at least 95 percent of NCR’s gross income
consists of (i) the items of income described in paragraph 1 hereof (other than
those described in Section 856(c)(3)(I) of the Code), (ii) gain realized from
the sale or other disposition of stock or securities which are not property
described in Section 1221(a)(1) of the Code, (iii) interest, (iv) dividends, and
(v) income derived from payments to NCR on interest rate swap or cap agreements,
options, futures contracts, forward rate agreements and other similar financial
instruments entered into to reduce the interest rate risks with respect to any
indebtedness incurred or to be incurred to acquire or carry real estate assets,
or gain from the sale or other disposition of such an investment as described in
section 856(c)(5)(G), in each case within the meaning of Section 856(c)(2) of
the Code.

 

(3) At the close of each quarter of NCR’s taxable years, at least 75 percent of
the value of NCR’s total assets (as determined in accordance with Treasury
Regulations Section 1.856-2(d)) has consisted of and will consist of real estate
assets within the meaning of Sections 856(c)(4) and 856(c)(5)(B) of the

 

-40-



--------------------------------------------------------------------------------

Code, cash and cash items (including receivables which arise in the ordinary
course of NCR’s operations, but not including receivables purchased from another
person), and Government Securities.

 

(4) At the close of each quarter of each of NCR’s taxable years, (a) not more
than 25 percent of NCR’s total asset value will be represented by securities
(other than those described in paragraph 3), (b) not more than 20 percent of
NCR’s total asset value will be represented by securities of one or more taxable
REIT subsidiaries, and (c) (i) not more than 5 percent of the value of NCR’s
total assets will be represented by securities of any one issuer (other than
Government Securities and securities of taxable REIT subsidiaries), and (ii) NCR
will not hold securities possessing more than 10 percent of the total voting
power or value of the outstanding securities of any one issuer (other than
Government Securities, securities of taxable REIT subsidiaries, and securities
of a qualified REIT subsidiary within the meaning of Section 856(i) of the
Code).

 

r. Guarantor Breach. A breach by Guarantor of any material representation,
warranty or covenant set forth in the Guaranty or any other Program Agreement,
any material breach or default by Guarantor under the Guaranty, any repudiation
of the Guaranty by Guarantor, or if the Guaranty is not enforceable against the
Guarantor.

 

An Event of Default shall be deemed to be continuing unless expressly waived by
Buyer in writing.

 

17. Remedies Upon Default

 

In the event that an Event of Default shall have occurred:

 

a. Buyer may, at its option (which option shall be deemed to have been exercised
immediately upon the occurrence of an Act of Insolvency of any Seller or any
Affiliate), declare an Event of Default to have occurred hereunder and, upon the
exercise or deemed exercise of such option, the Repurchase Date for each
Transaction hereunder shall, if it has not already occurred, be deemed
immediately to occur (except that, in the event that the Purchase Date for any
Transaction has not yet occurred as of the date of such exercise or deemed
exercise, such Transaction shall be deemed immediately canceled). Buyer shall
(except upon the occurrence of an Act of Insolvency) give notice to the Sellers
of the exercise of such option as promptly as practicable.

 

b. If Buyer exercises or is deemed to have exercised the option referred to in
subparagraph (a) of this Section, (i) the Sellers’ obligations in such
Transactions to repurchase all Purchased Mortgage Loans, at the Repurchase Price
therefor on the Repurchase Date determined in accordance with subparagraph (a)
of this Section, shall thereupon become immediately due and payable, (ii) all
Income paid after such exercise or deemed exercise shall be retained by Buyer
and applied, in Buyer’s sole discretion, to the aggregate unpaid Repurchase
Prices for

 

-41-



--------------------------------------------------------------------------------

all outstanding Transactions and any other amounts owing by the Sellers
hereunder, and (iii) the Sellers shall immediately deliver to Buyer the Mortgage
Files relating to any Purchased Mortgage Loans subject to such Transactions then
in the Sellers’ possession or control.

 

c. Buyer also shall have the right to obtain physical possession, and to
commence an action to obtain physical possession, of all Records and files of
the Sellers relating to the Purchased Mortgage Loans and all documents relating
to the Purchased Mortgage Loans (including, without limitation, any legal,
credit or servicing files with respect to the Purchased Mortgage Loans) which
are then or may thereafter come in to the possession of the Sellers or any third
party acting for the Sellers. To obtain physical possession of any Purchased
Mortgage Loans held by Custodian, Buyer shall present to Custodian a Trust
Receipt and Certification. Buyer shall be entitled to specific performance of
all agreements of the Sellers contained in this Agreement.

 

d. Buyer shall have the right to direct all servicers then servicing any
Purchased Mortgage Loans to remit all collections thereon to Buyer, and if any
such payments are received by any Seller, the Sellers shall not commingle the
amounts received with other funds of the Sellers and shall promptly pay them
over to Buyer. Buyer shall also have the right to terminate any one or all of
the servicers then servicing any Purchased Mortgage Loans with or without cause.
In addition, Buyer shall have the right to immediately sell the Purchased
Mortgage Loans and liquidate all Repurchase Assets. Such disposition of
Purchased Mortgage Loans may be, at Buyer’s option, on either a
servicing-released or a servicing-retained basis. Buyer shall not be required to
give any warranties as to the Purchased Mortgage Loans with respect to any such
disposition thereof. Buyer may specifically disclaim or modify any warranties of
title or the like relating to the Purchased Mortgage Loans. The foregoing
procedure for disposition of the Purchased Mortgage Loans and liquidation of the
Repurchase Assets shall not be considered to adversely affect the commercial
reasonableness of any sale thereof. The Sellers agree that it would not be
commercially unreasonable for Buyer to dispose of the Purchased Mortgage Loans
or the Repurchase Assets or any portion thereof by using Internet sites that
provide for the auction of assets similar to the Purchased Mortgage Loans or the
Repurchase Assets, or that have the reasonable capability of doing so, or that
match buyers and sellers of assets. Buyer shall be entitled to place the
Purchased Mortgage Loans in a pool for issuance of mortgage-backed securities at
the then-prevailing price for such securities and to sell such securities for
such prevailing price in the open market. Buyer shall also be entitled to sell
any or all of such Mortgage Loans individually for the prevailing price. Buyer
shall also be entitled, in its sole discretion to elect, in lieu of selling all
or a portion of such Purchased Mortgage Loans, to give the Sellers credit for
such Purchased Mortgage Loans and the Repurchase Assets in an amount equal to
the Market Value of the Purchased Mortgage Loans against the aggregate unpaid
Repurchase Price and any other amounts owing by the Sellers hereunder.

 

-42-



--------------------------------------------------------------------------------

e. Upon the happening of one or more Events of Default, Buyer may apply any
proceeds from the liquidation of the Purchased Mortgage Loans and Repurchase
Assets to the Repurchase Prices hereunder and all other Obligations in the
manner Buyer deems appropriate in its sole discretion.

 

f. The Sellers shall be liable to Buyer for (i) the amount of all reasonable
legal or other expenses (including, without limitation, all costs and expenses
of Buyer in connection with the enforcement of this Agreement or any other
agreement evidencing a Transaction, whether in action, suit or litigation or
bankruptcy, insolvency or other similar proceeding affecting creditors’ rights
generally, further including, without limitation, the reasonable fees and
expenses of counsel incurred in connection with or as a result of an Event of
Default, (ii) damages in an amount equal to the cost (including all fees,
expenses and commissions) of entering into replacement transactions and entering
into or terminating hedge transactions in connection with or as a result of an
Event of Default, and (iii) any other loss, damage, cost or expense directly
arising or resulting from the occurrence of an Event of Default in respect of a
Transaction.

 

g. To the extent permitted by applicable law, the Sellers shall be liable to
Buyer for interest on any amounts owing by the Sellers hereunder, from the date
the Sellers becomes liable for such amounts hereunder until such amounts are (i)
paid in full by the Sellers or (ii) satisfied in full by the exercise of Buyer’s
rights hereunder. Interest on any sum payable by the Sellers under this Section
17(g) shall be at a rate equal to the Post-Default Rate.

 

h. Buyer shall have, in addition to its rights hereunder, any rights otherwise
available to it under any other agreement or applicable law.

 

i. Buyer may exercise one or more of the remedies available to Buyer immediately
upon the occurrence of an Event of Default and, except to the extent provided in
subsections (a) and (d) of this Section, at any time thereafter without notice
to the Sellers. All rights and remedies arising under this Agreement as amended
from time to time hereunder are cumulative and not exclusive of any other rights
or remedies which Buyer may have.

 

j. Buyer may enforce its rights and remedies hereunder without prior judicial
process or hearing, and the Sellers hereby expressly waive any defenses the
Sellers might otherwise have to require Buyer to enforce its rights by judicial
process. The Sellers also waive any defense (other than a defense of payment or
performance) the Sellers might otherwise have arising from the use of
nonjudicial process, enforcement and sale of all or any portion of the
Repurchase Assets, or from any other election of remedies. The Sellers recognize
that nonjudicial remedies are consistent with the usages of the trade, are
responsive to commercial necessity and are the result of a bargain at arm’s
length.

 

-43-



--------------------------------------------------------------------------------

k. Buyer shall have the right to perform reasonable due diligence with respect
to the Sellers and the Mortgage Loans, which review shall be at the expense of
the Sellers.

 

18. Reports

 

a. Notices. Sellers or Guarantor shall furnish to Buyer (x) promptly, copies of
any material and adverse notices (including, without limitation, notices of
defaults, breaches, potential defaults or potential breaches) and any material
financial information that is not otherwise required to be provided by the
Sellers hereunder which is given to Sellers’ lenders, (y) immediately, notice of
the occurrence of any Event of Default hereunder or default or breach by the
Sellers, Servicer or Guarantor or of any obligation under any Program Agreement
or any material contract or agreement of the Sellers, Servicer or Guarantor or
the occurrence of any event or circumstance that such party reasonably expects
has resulted in, or will, with the passage of time, result in, a Material
Adverse Effect or an Event of Default or such a default or breach by such party
and (z) the following:

 

(1) as soon as available and in any event within forty-five (45) calendar days
after the end of each calendar month, the unaudited balance sheets of Guarantor
and its consolidated Subsidiaries as at the end of such period and the related
unaudited consolidated statements of income and retained earnings and of cash
flows for the Guarantor and its consolidated Subsidiaries for such period and
the portion of the fiscal year through the end of such period, accompanied by a
certificate of a Responsible Officer of Guarantor, which certificate shall state
that said consolidated financial statements fairly present in all material
respects the consolidated financial condition and results of operations of
Guarantor and its consolidated Subsidiaries in accordance with GAAP,
consistently applied, as at the end of, and for, such period (subject to normal
year-end adjustments);

 

(2) as soon as available and in any event within ninety (90) days after the end
of each fiscal year of Guarantor, the consolidated balance sheets of Guarantor
and its consolidated Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income and retained earnings and of cash
flows for the Guarantor and its consolidated Subsidiaries for such year, setting
forth in each case in comparative form the figures for the previous year,
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion and the scope of audit shall be
acceptable to Buyer in its sole discretion, shall have no “going concern”
qualification and shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of
Guarantor and its respective consolidated Subsidiaries as at the end of, and
for, such fiscal year in accordance with GAAP;

 

(3) such other prepared statements that Buyer may reasonably request;

 

-44-



--------------------------------------------------------------------------------

(4) if applicable, shall make electronically available, copies of any 10-Ks,
10-Qs, registration statements and other “corporate finance” SEC filings (other
than 8-Ks) by the Sellers and Guarantor, within 5 Business Days of their filing
with the SEC; provided, that, the Sellers, Guarantor or any Subsidiary will
provide Buyer and Credit Suisse First Boston Corporation with a copy of the
annual 10-K filed with the SEC by the Sellers, the Guarantor or their respective
Subsidiaries, no later than 90 days after the end of the year;

 

(5) as soon as available, and in any event within thirty (30) days of receipt,
copies of relevant portions of all final written Agency, Governmental Authority
and investor audits, examinations, evaluations, monitoring reviews and reports
of its operations (including those prepared on a contract basis) which provide
for or relate to (i) material corrective action required or (ii) material
sanctions proposed, imposed or required, including without limitation notices of
defaults, notices of termination of approved status, notices of imposition of
supervisory agreements or interim servicing agreements, and notices of
probation, suspension, or non-renewal;

 

(6) from time to time such other information regarding the financial condition,
operations, or business of any Seller or Guarantor as Buyer may reasonably
request;

 

(7) as soon as reasonably possible, and in any event within thirty (30) days
after a Responsible Officer of a Seller or the Guarantor has knowledge of the
occurrence of any Event of Termination, stating the particulars of such Event of
Termination in reasonable detail;

 

(8) As soon as reasonably possible, notice of any of the following events:

 

(a) any material dispute, litigation, investigation, proceeding or suspension
between any Seller, the Guarantor or Servicer, on the one hand, and any
Governmental Authority;

 

(b) any material change in accounting policies or financial reporting practices
of any Seller, the Guarantor or Servicer;

 

(c) with respect to any Purchased Mortgage Loan, upon receipt of notice or
knowledge thereof, that the underlying Mortgaged Property has been damaged by
waste, fire, earthquake or earth movement, windstorm, flood, tornado or other
casualty, or otherwise damaged so as to affect adversely the value of such
Mortgaged Loan;

 

(d) any material change in the Indebtedness of the Sellers or the Guarantor,
including, without limitation, any default or termination, related thereto;

 

-45-



--------------------------------------------------------------------------------

(e) upon receipt of notice or knowledge of (i) any default related to a material
portion of the Repurchase Assets, (ii) any lien or security interest (other than
security interests created hereby or by the other Program Agreements) on, or
claim asserted against, any of the Purchased Mortgage Loans; and

 

(f) any other event, circumstance or condition that has resulted, or has a
possibility of resulting, in a Material Adverse Effect with respect to the
Sellers, the Guarantor or Servicer.

 

b. Officer’s Certificates. Each Seller will furnish to Buyer, at the time the
Sellers furnish each set of financial statements pursuant to Section 18(a)(1) or
(2) above, a certificate of a Responsible Officer of each Seller in the form of
Exhibit D hereto.

 

c. Mortgage Loan Reports. The Sellers will furnish to Buyer monthly electronic
Mortgage Loan performance data, including, without limitation, delinquency
reports (i.e., delinquency, foreclosure and net charge-off reports).

 

d. Asset Tape. The Sellers shall provide to Buyer, electronically, in a format
mutually acceptable to Buyer and the Sellers, an Asset Tape by no later than the
Reporting Date.

 

e. Other. The Sellers shall deliver to Buyer any other reports or information
reasonably requested by Buyer or as otherwise required pursuant to this
Agreement.

 

19. Repurchase Transactions

 

Buyer may, in its sole election, engage in repurchase transactions with the
Purchased Mortgage Loans or otherwise pledge, hypothecate, assign, transfer or
otherwise convey the Purchased Mortgage Loans with a counterparty of Buyer’s
choice. Unless an Event of Default shall have occurred, no such transaction
shall relieve Buyer of its obligations to transfer Purchased Mortgage Loans to
the Sellers pursuant to Section 4 hereof, or of Buyer’s obligation to credit or
pay Income to, or apply Income to the obligations of, the Sellers pursuant to
Section 7 hereof. In the event Buyer engages in a repurchase transaction with
any of the Purchased Mortgage Loans or otherwise pledges or hypothecates any of
the Purchased Mortgage Loans, Buyer shall have the right to assign to Buyer’s
counterparty any of the applicable representations or warranties herein and the
remedies for breach thereof, as they relate to the Purchased Mortgage Loans that
are subject to such repurchase transaction.

 

20. Single Agreement

 

Buyer and the Sellers acknowledge that, and have entered hereunto, and will
enter into each Transaction hereunder, in consideration of and in reliance upon
the fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other.
Accordingly, each of Buyer and Sellers agree (i) to perform all of its
obligations in respect of each Transaction hereunder, and that a default in the
performance of any such obligations shall constitute a default by it in respect
of all Transactions

 

-46-



--------------------------------------------------------------------------------

hereunder, (ii) that each of them shall be entitled to set-off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder and (iii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.

 

21. Notices and Other Communications

 

Any and all notices (with the exception of Transaction Requests or Purchase
Confirmations, which shall be delivered via facsimile only), statements, demands
or other communications hereunder may be given by a party to the other by mail,
facsimile, messenger, overnight courier or otherwise to the address specified
below, or so sent to such party at any other place specified in a notice of
change of address hereafter received by the other. All notices, demands and
requests hereunder may be made orally, to be confirmed promptly in writing, or
by other communication as specified in the preceding sentence.

 

If to Sellers:

 

18400 Von Karman Ave.,

Suite 1000,

Irvine, CA 92612

Attention: President

 

with a copy to:

 

18400 Von Karman Ave.,

Suite 1000

Irvine, CA 92612

Attention: General Counsel

Phone Number: (949) 224-5706

Fax Number: (949) 440-7033

 

If to Buyer:

 

For Transaction Requests and Purchase Confirmations:

 

Credit Suisse First Boston Mortgage Capital LLC

302 Carnegie Center, 2nd Floor

Princeton, NJ 08540

Attention: Tim Callahan

Phone Number: (609) 627-5053

Fax Number: (609) 627-5080

 

-47-



--------------------------------------------------------------------------------

For all other Notices:

 

Credit Suisse First Boston Mortgage Capital LLC

302 Carnegie Center, 2nd Floor

Princeton, NJ 08540

Attention: Gary Timmerman

Phone Number: 609-627-5026

Fax Number: 609-627-5080

 

with a copy to:

 

Credit Suisse First Boston Mortgage Capital LLC

Eleven Madison Avenue

New York, NY 10010

Attention: Legal Department

 

If to the Guarantor:

 

18400 Von Karman Ave.,

Suite 1000,

Irvine, CA 92612

Attention: President

 

with a copy to:

 

18400 Von Karman Ave.,

Suite 1000

Irvine, CA 92612

Attention: General Counsel

Phone Number: (949) 224-5706

Fax Number: (949) 440-7033

 

22. Entire Agreement; Severability

 

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

 

23. Non-assignability

 

The Program Agreements are not assignable by the Sellers or Guarantor. Buyer may
from time to time assign all or a portion of its rights and obligations under
this Agreement and the Program Agreements; provided, however that Buyer shall
maintain as agent of the Sellers, for review by the Sellers upon written
request, a register of assignees and a copy of an executed assignment and
acceptance by Buyer and assignee (“Assignment and Acceptance”), specifying the

 

-48-



--------------------------------------------------------------------------------

percentage or portion of such rights and obligations assigned. Upon such
assignment, (a) such assignee shall be a party hereto and to each Program
Agreement to the extent of the percentage or portion set forth in the Assignment
and Acceptance, and shall succeed to the applicable rights and obligations of
Buyer hereunder, and (b) prior to the occurrence of an Event of Default, Buyer
shall, to the extent that such rights and obligations have been so assigned by
it to either (i) an Affiliate of Buyer having substantially similar or better
Net Worth than the Buyer and which assumes the obligations of Buyer or (ii) to
another Person approved by the Sellers (such approval not to be unreasonably
withheld) which assumes the obligations of Buyer, be released from its
obligations hereunder and under the Program Agreements. After the occurrence and
during the continuance of an Event of Default, Buyer may assign all or a portion
of its rights and obligations under this Agreement and the Program Documents to
any Person without the prior consent of Sellers. Unless otherwise stated in the
Assignment and Acceptance, the Sellers shall continue to take directions solely
from Buyer unless otherwise notified by Buyer in writing. Buyer may distribute
to any prospective assignee any document or other information delivered to Buyer
by the Sellers.

 

24. Set-off

 

In addition to any rights and remedies of Buyer provided by law, Buyer shall
have the right, without prior notice to the Sellers or Guarantor, any such
notice being expressly waived by the Sellers or Guarantor to the extent
permitted by applicable law, upon any amount becoming due and payable by the
Sellers or Guarantor hereunder (whether at the stated maturity, by acceleration
or otherwise) to set-off and appropriate and apply against such amount any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by Buyer or any branch or agency thereof to
or for the credit or the account of the Sellers or Guarantor. Buyer agrees
promptly to notify the Sellers and Guarantor after any such set-off and
application made by Buyer; provided, that the failure to give such notice shall
not affect the validity of such set-off and application.

 

25. Binding Effect; Governing Law; Jurisdiction

 

a. This Agreement shall be binding and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. The Sellers
acknowledge that the obligations of Buyer hereunder or otherwise are not the
subject of any guaranty by, or recourse to, any direct or indirect parent or
other Affiliate of Buyer. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.

 

b. SELLERS AND GUARANTOR HEREBY WAIVE TRIAL BY JURY. SELLERS AND GUARANTOR
HEREBY IRREVOCABLY CONSENT TO THE EXCLUSIVE PERSONAL JURISDICTION OF ANY COURT
OF THE STATE OF NEW YORK, OR IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, ARISING OUT OF OR

 

-49-



--------------------------------------------------------------------------------

RELATING TO THE PROGRAM AGREEMENTS IN ANY ACTION OR PROCEEDING. SELLERS AND
GUARANTOR HEREBY SUBMIT TO, AND WAIVE ANY OBJECTION THEY MAY HAVE TO, EXCLUSIVE
PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW YORK AND THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT
TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS.

 

26. No Waivers, Etc.

 

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation on any of the foregoing, the failure to give
a notice pursuant to Section 6(a), 17(a) or otherwise, will not constitute a
waiver of any right to do so at a later date.

 

27. Intent

 

a. The parties recognize that each Transaction is a “repurchase agreement” as
that term is defined in Section 101 of Title 11 of the United States Code, as
amended (except insofar as the type of Purchased Mortgage Loans subject to such
Transaction or the term of such Transaction would render such definition
inapplicable), and a “securities contract” as that term is defined in Section
741 of Title 11 of the United States Code, as amended (except insofar as the
type of assets subject to such Transaction would render such definition
inapplicable).

 

b. It is understood that either party’s right to liquidate Purchased Mortgage
Loans delivered to it in connection with Transactions hereunder or to exercise
any other remedies pursuant to Section 17 hereof is a contractual right to
liquidate such Transaction as described in Sections 555 and 559 of Title 11 of
the United States Code, as amended.

 

c. The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).

 

d. It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered

 

-50-



--------------------------------------------------------------------------------

contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

 

28. Disclosure Relating to Certain Federal Protections

 

The parties acknowledge that they have been advised that:

 

a. in the case of Transactions in which one of the parties is a broker or dealer
registered with the SEC under Section 15 of the 1934 Act, the Securities
Investor Protection Corporation has taken the position that the provisions of
the SIPA do not protect the other party with respect to any Transaction
hereunder;

 

b. in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and

 

c. in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.

 

29. Power of Attorney

 

The Sellers hereby authorize Buyer to file such financing statement or
statements relating to the Repurchase Assets without any Seller’s signature
thereon as Buyer, at its option, may deem appropriate. The Sellers hereby
appoint Buyer as Sellers’ agent and attorney-in-fact to execute any such
financing statement or statements in Sellers’ name and to perform all other acts
which Buyer deems appropriate to perfect and continue its ownership interest in
and/or the security interest granted hereby, if applicable, and to protect,
preserve and realize upon the Repurchase Assets, including, but not limited to,
the right to endorse notes, complete blanks in documents, transfer servicing,
and sign assignments on behalf of the Sellers as its agent and attorney-in-fact.
This agency and power of attorney is coupled with an interest and is irrevocable
without Buyer’s consent. Notwithstanding the foregoing, the power of attorney
hereby granted may be exercised only during the occurrence and continuance of
any Event of Default hereunder. The Sellers shall pay the filing costs for any
financing statement or statements prepared pursuant to this Section 29.

 

30. Buyer May Act Through Affiliates

 

Buyer may, from time to time, designate one or more affiliates for the purpose
of performing any action hereunder.

 

31. Indemnification; Obligations

 

a. Each Seller and Guarantor, jointly and severally, agrees to hold Buyer and
each of its respective Affiliates and their officers, directors, employees,
agents

 

-51-



--------------------------------------------------------------------------------

and advisors (each, an “Indemnified Party”) harmless from and indemnify each
Indemnified Party (and will reimburse each Indemnified Party as the same is
incurred) against all third-party liabilities, losses, damages, judgments, costs
and expenses (including, without limitation, reasonable fees and expenses of
counsel) of any kind which may be imposed on, incurred by, or asserted against
any Indemnified Party relating to or arising out of this Agreement, any
Transaction Request, Purchase Confirmation, any Program Agreement or any
transaction contemplated hereby or thereby resulting from anything other than
the Indemnified Party’s gross negligence or willful misconduct. The Sellers and
Guarantor also agree to reimburse each Indemnified Party for all reasonable
expenses in connection with the enforcement of this Agreement and the exercise
of any right or remedy provided for herein, any Transaction Request, Purchase
Confirmation and any Program Agreement, including, without limitation, the
reasonable fees and disbursements of counsel. The Sellers’ and Guarantor’s
agreement in this Section 31 shall survive the payment in full of the Repurchase
Price and the expiration or termination of this Agreement. The Sellers and
Guarantor hereby acknowledge that their obligations hereunder are recourse
obligations of the Sellers and Guarantor and are not limited to recoveries each
Indemnified Party may have with respect to the Purchased Mortgage Loans. The
Sellers and Guarantor also agree not to assert any claim against Buyer or any of
its Affiliates, or any of their respective officers, directors, employees,
attorneys and agents, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to the
facility established hereunder, the actual or proposed use of the proceeds of
the Transactions, this Agreement or any of the transactions contemplated
thereby. THE FOREGOING INDEMNITY AND AGREEMENT NOT TO ASSERT CLAIMS EXPRESSLY
APPLIES, WITHOUT LIMITATION, TO THE NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT) OF THE INDEMNIFIED PARTIES.

 

b. Without limitation to the provisions of Section 4, if any payment of the
Repurchase Price of any Transaction is made by the Sellers other than on the
then scheduled Repurchase Date thereto as a result of an acceleration of the
Repurchase Date pursuant to Section 17 or for any other reason, the Sellers
shall, upon demand by Buyer, pay to Buyer an amount sufficient to compensate
Buyer for any losses, costs or expenses that it may reasonably incur as of a
result of such payment.

 

c. Without limiting the provisions of Section 31(a) hereof, if the Sellers fail
to pay when due any costs, expenses or other amounts payable by it under this
Agreement, including, without limitation, fees and expenses of counsel and
indemnities, such amount may be paid on behalf of the Sellers by Buyer, in its
sole discretion.

 

-52-



--------------------------------------------------------------------------------

32. Counterparts

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all such counterparts shall together constitute
one and the same instrument.

 

33. Confidentiality

 

This Agreement and its terms, provisions, supplements and amendments, and
notices hereunder, are proprietary to Buyer and Agent and shall be held by the
Sellers and Guarantor in strict confidence and shall not be disclosed to any
third party without the written consent of Buyer except for (i) disclosure to
the Sellers’ or Guarantor’s direct and indirect Affiliates and Subsidiaries,
attorneys or accountants, but only to the extent such disclosure is necessary
and such parties agree to hold all information in strict confidence, (ii)
disclosure required by law, rule, regulation or order of a court or other
regulatory body or (iii) disclosure due to filing this Agreement with the SEC.
Notwithstanding the foregoing or anything to the contrary contained herein or in
any other Program Agreement, the parties hereto may disclose to any and all
Persons, without limitation of any kind, the federal, state and local tax
treatment of the Transactions, any fact relevant to understanding the federal,
state and local tax treatment of the Transactions, and all materials of any kind
(including opinions or other tax analyses) relating to such federal, state and
local tax treatment and that may be relevant to understanding such tax
treatment; provided that the Sellers may not disclose the name of or identifying
information with respect to Buyer or Agent or any pricing terms (including,
without limitation, the Pricing Rate, Commitment Fee, Purchase Price Percentage,
and Purchase Price) or other nonpublic business or financial information
(including any sublimits and financial covenants) that is unrelated to the
federal, state and local tax treatment of the Transactions and is not relevant
to understanding the federal, state and local tax treatment of the Transactions,
without the prior written consent of the Buyer.

 

34. Recording of Communications

 

Subject to applicable legal requirements, Buyer, Sellers and Guarantor shall
have the right (but not the obligation) from time to time to make or cause to be
made tape recordings of communications between its employees and those of the
other party with respect to Transactions.

 

35. Commitment Fee

 

The Sellers shall pay to Buyer in immediately available funds a non-refundable
Commitment Fee due and owing upon closing and payable in arrears no later than
the Price Differential Payment Date following the end of each calendar quarter.
Such payment shall be made in Dollars, in immediately available funds, without
deduction, set-off or counterclaim, to Buyer at such account designated by
Buyer.

 

36. Periodic Due Diligence Review

 

The Sellers acknowledge that Buyer has the right to perform continuing due
diligence reviews with respect to the Sellers and the Mortgage Loans, for
purposes of verifying

 

-53-



--------------------------------------------------------------------------------

compliance with the representations, warranties and specifications made
hereunder, or otherwise, and the Sellers agree that upon reasonable (but no less
than one (1) Business Day’s) prior notice unless an Event of Default shall have
occurred, in which case no notice is required, to the Sellers, Buyer or its
authorized representatives will be permitted during normal business hours to
examine, inspect, and make copies and extracts of, the Mortgage Files and any
and all documents, records, agreements, instruments or information relating to
such Mortgage Loans in the possession or under the control of the Sellers and/or
the Custodian. The Sellers also shall make available to Buyer a knowledgeable
financial or accounting officer for the purpose of answering questions
respecting the Mortgage Files and the Mortgage Loans. Without limiting the
generality of the foregoing, the Sellers acknowledge that Buyer may purchase
Mortgage Loans from the Sellers based solely upon the information provided by
the Sellers to Buyer in the Mortgage Loan Schedule and the representations,
warranties and covenants contained herein, and that Buyer, at its option, has
the right at any time to conduct a partial or complete due diligence review on
some or all of the Mortgage Loans purchased in a Transaction, including, without
limitation, ordering Broker’s price opinions, new credit reports and new
appraisals on the related Mortgaged Properties and otherwise re-generating the
information used to originate such Mortgage Loan. Buyer may underwrite such
Mortgage Loans itself or engage a mutually agreed upon third party underwriter
to perform such underwriting. The Sellers agree to cooperate with Buyer and any
third party underwriter in connection with such underwriting, including, but not
limited to, providing Buyer and any third party underwriter with access to any
and all documents, records, agreements, instruments or information relating to
such Mortgage Loans in the possession, or under the control, of the Sellers. The
Sellers further agree that the Sellers shall pay all out-of-pocket costs and
expenses incurred by Buyer in connection with Buyer’s activities pursuant to
this Section 36 (“Due Diligence Costs”) on one occasion per annum unless a
Default or Event of Default shall have occurred, in which event Buyer shall have
the right to perform due diligence, at the sole expense of Seller without regard
to the limitations set forth herein.

 

37. Authorizations

 

Any of the persons whose signatures and titles appear on Schedule 2 are
authorized, acting singly, to act for the Sellers or Buyer, as the case may be,
under this Agreement.

 

38. Acknowledgement Of Anti-Predatory Lending Policies

 

Buyer has in place internal policies and procedures that expressly prohibit its
purchase of any High Cost Mortgage Loan.

 

39. Joint and Several

 

Each Seller shall be jointly and severally liable for the full, complete and
punctual performance and satisfaction of all obligations of either Seller under
this Repurchase Agreement. Accordingly, each Seller waives any and all notice of
creation, renewal, extension or accrual of any of the Obligations and notice of
or proof of reliance by Buyer upon such Seller’s joint and several liability.
Each Seller waives diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon such Seller with respect to the
Obligations. When

 

-54-



--------------------------------------------------------------------------------

pursuing its rights and remedies hereunder against either Seller, Buyer may, but
shall be under no obligation, to pursue such rights and remedies hereunder
against any Seller or any other Person or against any collateral security for
the Obligations or any right of offset with respect thereto, and any failure by
Buyer to pursue such other rights or remedies or to collect any payments from
such Seller or any such other Person to realize upon any such collateral
security or to exercise any such right of offset, or any release of such Seller
or any such other Person or any such collateral security, or right of offset,
shall not relieve such Seller of any liability hereunder, and shall not impair
or affect the rights and remedies, whether express, implied or available as a
matter of law, of Buyer against such Seller.

 

[Signature Page Follows]

 

-55-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Sellers and the Buyer have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the
date first above written.

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Buyer

 

By:  

/s/ Bruce S. Kaiserman

--------------------------------------------------------------------------------

Title:   Vice President Date:   December 22, 2004



--------------------------------------------------------------------------------

NEW CENTURY MORTGAGE CORPORATION, as Seller

 

By:  

/s/ Kevin Cloyd

--------------------------------------------------------------------------------

Title:   Executive Vice President Date:   December 22, 2004 NC CAPITAL
CORPORATION, as Seller By:  

/s/ Kevin Cloyd

--------------------------------------------------------------------------------

Title:   President Date:   December 22, 2004
NEW CENTURY CREDIT CORPORATION, as Seller By:  

/s/ Kevin Cloyd

--------------------------------------------------------------------------------

Title:   Executive Vice President Date:   December 22, 2004 NC RESIDUAL II
CORPORATION, as Seller By:  

/s/ Kevin Cloyd

--------------------------------------------------------------------------------

Title:   Executive Vice President Date:   December 22, 2004



--------------------------------------------------------------------------------

NEW CENTURY FINANCIAL CORPORATION, as Guarantor

 

By:  

/s/ Kevin Cloyd

--------------------------------------------------------------------------------

Title:   Executive Vice President Date:   December 22, 2004



--------------------------------------------------------------------------------

SCHEDULE 1

 

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO PURCHASED

MORTGAGE LOANS

 

(a) Payments Current. All payments required to be made up to the Purchase Date
for the Mortgage Loan under the terms of the Mortgage Note have been made and
credited. No payment required under the Mortgage Loan is delinquent nor has any
payment under the Mortgage Loan been delinquent at any time since the
origination of the Mortgage Loan. The first Monthly Payment shall be made, or
shall have been made, with respect to the Mortgage Loan on its Due Date or
within the grace period, all in accordance with the terms of the related
Mortgage Note.

 

(b) No Outstanding Charges. All taxes, governmental assessments, insurance
premiums, water, sewer and municipal charges, leasehold payments or ground rents
which previously became due and owing have been paid, or an escrow of funds has
been established in an amount sufficient to pay for every such item which
remains unpaid and which has been assessed but is not yet due and payable.
Neither Sellers nor the Qualified Originator from which Sellers acquired the
Mortgage Loan has advanced funds, or induced, solicited or knowingly received
any advance of funds by a party other than the Mortgagor, directly or
indirectly, for the payment of any amount required under the Mortgage Loan,
except for interest accruing from the date of the Mortgage Note or date of
disbursement of the proceeds of the Mortgage Loan, whichever is earlier, to the
day which precedes by one month the Due Date of the first installment of
principal and/or interest thereunder.

 

(c) Original Terms Unmodified. The terms of the Mortgage Note and Mortgage have
not been impaired, waived, altered or modified in any respect, from the date of
origination except by a written instrument which has been recorded, if necessary
to protect the interests of Buyer, and which has been delivered to the Custodian
and the terms of which are reflected in the Custodial Mortgage Loan Schedule.
The substance of any such waiver, alteration or modification has been approved
by the title insurer, to the extent required, and its terms are reflected on the
Custodial Mortgage Loan Schedule. No Mortgagor in respect of the Mortgage Loan
has been released, in whole or in part, except in connection with an assumption
agreement approved by the title insurer, to the extent required by such policy,
and which assumption agreement is part of the Mortgage File delivered to the
Custodian and the terms of which are reflected in the Custodial Mortgage Loan
Schedule.

 

(d) No Defenses. The Mortgage Loan is not subject to any right of rescission,
set-off, counterclaim or defense, including, without limitation, the defense of
usury, nor will the operation of any of the terms of the Mortgage Note or the
Mortgage, or the exercise of any right thereunder, render either the Mortgage
Note or the Mortgage unenforceable, in whole or in part and no such right of
rescission, set-off, counterclaim or defense has been asserted with respect
thereto, and no Mortgagor in respect of the Mortgage Loan was a debtor in any
state or Federal bankruptcy or insolvency proceeding at the time the Mortgage
Loan was originated. Sellers have no knowledge nor has any of them received any
notice that any Mortgagor in respect of the Mortgage Loan is a debtor in any
state or federal bankruptcy or insolvency proceeding.

 

Schedule 1-1



--------------------------------------------------------------------------------

(e) Hazard Insurance. The Mortgaged Property is insured by a fire and extended
perils insurance policy, issued by a Qualified Insurer, and such other hazards
as are customary in the area where the Mortgaged Property is located, and to the
extent required by the Sellers as of the date of origination consistent with the
Underwriting Guidelines, against earthquake and other risks insured against by
Persons operating like properties in the locality of the Mortgaged Property, in
an amount not less than the greatest of (i) 100% of the replacement cost of all
improvements to the Mortgaged Property, (ii) the outstanding principal balance
of the Mortgage Loan, or (iii) the amount necessary to avoid the operation of
any co-insurance provisions with respect to the Mortgaged Property, and
consistent with the amount that would have been required as of the date of
origination in accordance with the Underwriting Guidelines. If any portion of
the Mortgaged Property is in an area identified by any federal Governmental
Authority as having special flood hazards, and flood insurance is available, a
flood insurance policy meeting the current guidelines of the Federal Emergency
Management Agency is in effect with a generally acceptable insurance carrier, in
an amount representing coverage not less than the least of (1) the outstanding
principal balance of the Mortgage Loan and, with respect to any Second Lien
Mortgage Loan, the outstanding principal balance of the prior mortgage loan, (2)
the full insurable value of the Mortgaged Property, and (3) the maximum amount
of insurance available under the National Flood Insurance Act of 1968, as
amended by the Flood Disaster Protection Act of 1974. All such insurance
policies (collectively, the “hazard insurance policy”) contain a standard
mortgagee clause naming such Seller, its successors and assigns (including,
without limitation, subsequent owners of the Mortgage Loan), as mortgagee, and
may not be reduced, terminated or canceled without 30 days’ prior written notice
to the mortgagee. No such notice has been received by the Sellers. All premiums
on such insurance policy have been paid. The related Mortgage obligates the
Mortgagor to maintain all such insurance and, at such Mortgagor’s failure to do
so, authorizes the mortgagee to maintain such insurance at the Mortgagor’s cost
and expense and to seek reimbursement therefor from such Mortgagor. Where
required by state law or regulation, the Mortgagor has been given an opportunity
to choose the carrier of the required hazard insurance, provided the policy is
not a “master” or “blanket” hazard insurance policy covering a condominium, or
any hazard insurance policy covering the common facilities of a planned unit
development. The hazard insurance policy is the valid and binding obligation of
the insurer and is in full force and effect. The Sellers have not engaged in,
and has no knowledge of the Mortgagor’s having engaged in, any act or omission
which would impair the coverage of any such policy, the benefits of the
endorsement provided for herein, or the validity and binding effect of either
including, without limitation, no unlawful fee, commission, kickback or other
unlawful compensation or value of any kind has been or will be received,
retained or realized by any attorney, firm or other Person, and no such unlawful
items have been received, retained or realized by the Sellers.

 

(f) Compliance with Applicable Laws. Any and all requirements of any federal,
state or local law including, without limitation, usury, truth-in-lending, real
estate settlement procedures, consumer credit protection, equal credit
opportunity or disclosure laws applicable to the Mortgage Loan have been
complied with, the consummation of the transactions contemplated hereby will not
involve the violation of any such laws or regulations, and the Sellers shall
maintain or shall cause its agent to maintain in its possession, available for
the inspection of Buyer, and shall deliver to Buyer, upon demand, evidence of
compliance with all such requirements.

 

Schedule 1-2



--------------------------------------------------------------------------------

(g) No Satisfaction of Mortgage. The Mortgage has not been satisfied, canceled,
subordinated or rescinded, in whole or in part, and the Mortgaged Property has
not been released from the lien of the Mortgage, in whole or in part, nor has
any instrument been executed that would effect any such release, cancellation,
subordination or rescission. No Seller has waived the performance by the
Mortgagor of any action, if the Mortgagor’s failure to perform such action would
cause the Mortgage Loan to be in default, nor has any Seller waived any default
resulting from any action or inaction by the Mortgagor.

 

(h) Location and Type of Mortgaged Property. The Mortgaged Property is located
in an Acceptable State as identified in the Custodial Mortgage Loan Schedule and
consists of a single parcel of real property with a detached single family
residence erected thereon, or a two- to four-family dwelling, or an individual
condominium unit in a low-rise condominium project, or an individual unit in a
planned unit development or a de minimis planned unit development; provided,
however, that any condominium unit or planned unit development shall conform
with the applicable Fannie Mae and Freddie Mac requirements regarding such
dwellings or shall conform to underwriting guidelines acceptable to Buyer in its
sole discretion and that no residence or dwelling is a mobile home. No portion
of the Mortgaged Property is used for commercial purposes; provided, that, the
Mortgaged Property may be a mixed use property if such Mortgaged Property
conforms to underwriting guidelines acceptable to Buyer in its sole discretion.

 

(i) Valid First or Second Lien. The Mortgage is a valid, subsisting, enforceable
and perfected (a) with respect to each first lien Mortgage Loan, first priority
lien and first priority security interest, or (b) with respect to each Second
Lien Mortgage Loan, second priority lien and second priority security interest,
in each case, on the real property included in the Mortgaged Property, including
all buildings on the Mortgaged Property and all installations and mechanical,
electrical, plumbing, heating and air conditioning systems located in or annexed
to such buildings, and all additions, alterations and replacements made at any
time with respect to the foregoing. The lien of the Mortgage is subject only to:

 

a. the lien of current real property taxes and assessments not yet due and
payable;

 

b. covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording acceptable to prudent
mortgage lending institutions generally and specifically referred to in Buyer’s
title insurance policy delivered to the originator of the Mortgage Loan and (a)
referred to or otherwise considered in the appraisal made for the originator of
the Mortgage Loan or (b) which do not adversely affect the Appraised Value of
the Mortgaged Property set forth in such appraisal;

 

c. other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property; and

 

d. with respect to each Mortgage Loan which is a Second Lien Mortgage Loan, a
first lien on the Mortgaged Property.

 

Schedule 1-3



--------------------------------------------------------------------------------

Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable (a) with respect to each first lien Mortgage Loan,
first lien and first priority security interest or (b) with respect to each
Second Lien Mortgage Loan, second priority lien and second priority security
interest on the property described therein and the Sellers have full right to
pledge and assign the same to Buyer. The Mortgaged Property was not, as of the
date of origination of the Mortgage Loan, subject to a mortgage, deed of trust,
deed to secure debt or other security instrument creating a lien subordinate to
the lien of the Mortgage.

 

(j) Validity of Mortgage Documents. The Mortgage Note and the Mortgage and any
other agreement executed and delivered by a Mortgagor or guarantor, if
applicable, in connection with a Mortgage Loan are genuine, and each is the
legal, valid and binding obligation of the maker thereof enforceable in
accordance with its terms. All parties to the Mortgage Note, the Mortgage and
any other such related agreement had legal capacity to enter into the Mortgage
Loan and to execute and deliver the Mortgage Note, the Mortgage and any such
agreement, and the Mortgage Note, the Mortgage and any other such related
agreement have been duly and properly executed by such related parties. No
fraud, error, omission, misrepresentation, negligence or similar occurrence with
respect to a Mortgage Loan has taken place on the part of any Person, including,
without limitation, the Mortgagor, any appraiser, any builder or developer, or
any other party involved in the origination of the Mortgage Loan. The Sellers
have reviewed all of the documents constituting the Mortgage File and has made
such inquiries as it deems necessary to make and confirm the accuracy of the
representations set forth herein. To the best of the Sellers’ knowledge, except
as disclosed to Buyer in writing, all tax identifications and property
descriptions are legally sufficient; and tax segregation, where required, has
been completed.

 

(k) Full Disbursement of Proceeds. Except with respect to HELOCs, there is no
further requirement for future advances under the Mortgage Loan, and any and all
requirements as to completion of any on-site or off-site improvement and as to
disbursements of any escrow funds therefor have been complied with. All costs,
fees and expenses incurred in making or closing the Mortgage Loan and the
recording of the Mortgage were paid, and the Mortgagor is not entitled to any
refund of any amounts paid or due under the Mortgage Note or Mortgage.

 

(l) Ownership. The Seller has full right to sell the Mortgage Loan to Buyer free
and clear of any encumbrance, equity, participation interest, lien, pledge,
charge, claim or security interest, and has full right and authority subject to
no interest or participation of, or agreement with, any other party, to sell
each Mortgage Loan pursuant to this Agreement and following the sale of each
Mortgage Loan, Buyer will own such Mortgage Loan free and clear of any
encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest except any such security interest created pursuant to the
terms of this Agreement.

 

(m) Doing Business. All parties which have had any interest in the Mortgage
Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or, during the
period in which they held and disposed of such interest, were) (i) in compliance
with any and all applicable licensing requirements of the laws of the state
wherein the Mortgaged Property is located, and (ii) either (A) organized under
the laws of such state, (B) qualified to do business in such state, (C) a
federal savings and loan association, a savings bank or a national bank having a
principal office in such state, or (D) not doing business in such state.

 

Schedule 1-4



--------------------------------------------------------------------------------

(n) Title Insurance. Other than HELOCs where the Underwriting Guidelines provide
for origination without title insurance, the Mortgage Loan is covered by either
(i) an attorney’s opinion of title and abstract of title, the form and substance
of which is acceptable to prudent mortgage lending institutions making mortgage
loans in the area wherein the Mortgaged Property is located or (ii) an ALTA
lender’s title insurance policy or other generally acceptable form of policy or
insurance acceptable to Fannie Mae or Freddie Mac and each such title insurance
policy is issued by a title insurer acceptable to Fannie Mae or Freddie Mac and
qualified to do business in the jurisdiction where the Mortgaged Property is
located, insuring Seller, its successors and assigns, as to the first or second
priority lien of the Mortgage, as applicable, in the original principal amount
of the Mortgage Loan, with respect to a Mortgage Loan other than a HELOC, or the
original Credit Limit, with respect to a HELOC (or to the extent a Mortgage Note
provides for negative amortization, the maximum amount of negative amortization
in accordance with the Mortgage), subject only to the exceptions contained in
clauses (1), (2) and (3) and, with respect to Second Lien Mortgage Loans, clause
(4) of paragraph (i) of this Schedule 1, and in the case of adjustable rate
Mortgage Loans, against any loss by reason of the invalidity or unenforceability
of the lien resulting from the provisions of the Mortgage providing for
adjustment to the Mortgage Interest Rate and Monthly Payment. Where required by
state law or regulation, the Mortgagor has been given the opportunity to choose
the carrier of the required mortgage title insurance. Additionally, such
lender’s title insurance policy affirmatively insures ingress and egress and
against encroachments by or upon the Mortgaged Property or any interest therein.
The title policy does not contain any special exceptions (other than the
standard exclusions) for zoning and uses and has been marked to delete the
standard survey exception or to replace the standard survey exception with a
specific survey reading. The applicable Seller, its successors and assigns, is
the sole insured of such lender’s title insurance policy, and such lender’s
title insurance policy is valid and remains in full force and effect and will be
in force and effect upon the consummation of the transactions contemplated by
this Agreement. No claims have been made under such lender’s title insurance
policy, and no prior holder or servicer of the related Mortgage, including the
Sellers, have done, by act or omission, anything which would impair the coverage
of such lender’s title insurance policy, including without limitation, no
unlawful fee, commission, kickback or other unlawful compensation or value of
any kind has been or will be received, retained or realized by any attorney,
firm or other Person, and no such unlawful items have been received, retained or
realized by the Sellers.

 

(o) No Defaults. There is no default, breach, violation or event of acceleration
existing under the Mortgage or the Mortgage Note and no event has occurred
which, with the passage of time or with notice and the expiration of any grace
or cure period, would constitute a default, breach, violation or event of
acceleration, and no Seller or its predecessors have waived any default, breach,
violation or event of acceleration.

 

(p) No Mechanics’ Liens. There are no mechanics’ or similar liens or claims
which have been filed for work, labor or material (and no rights are outstanding
that under the law could give rise to such liens) affecting the Mortgaged
Property which are or may be liens prior to, or equal or coordinate with, the
lien of the Mortgage.

 

Schedule 1-5



--------------------------------------------------------------------------------

(q) Location of Improvements; No Encroachments. All improvements which were
considered in determining the Appraised Value of the Mortgaged Property lie
wholly within the boundaries and building restriction lines of the Mortgaged
Property, and no improvements on adjoining properties encroach upon the
Mortgaged Property. No improvement located on or being part of the Mortgaged
Property is in violation of any applicable zoning and building law, ordinance or
regulation.

 

(r) Origination; Payment Terms. The Mortgage Loan was originated by or in
conjunction with a mortgagee approved by the Secretary of Housing and Urban
Development pursuant to Sections 203 and 211 of the National Housing Act, a
savings and loan association, a savings bank, a commercial bank, credit union,
insurance company or similar banking institution which is supervised and
examined by a federal or state authority. Other than with respect to HELOCs,
principal and/or interest payments on the Mortgage Loan commenced no more than
60 days after funds were disbursed in connection with the Mortgage Loan. The
Mortgage Interest Rate is adjusted, with respect to adjustable rate Mortgage
Loans, on each Interest Rate Adjustment Date to equal the Index plus the Gross
Margin (rounded up or down to the nearest .125%), subject to the Mortgage
Interest Rate Cap. Other than with respect to a HELOC, or the Credit Line
Agreement with respect to a HELOC, the Mortgage Note is payable on the first day
of each month in equal monthly installments of principal and/or interest
(subject to an “interest only” period in the case of Interest Only Loans), which
installments of interest, with respect to adjustable rate Mortgage Loans are
subject to change on the Interest Rate Adjustment Date and with respect to
Interest Only Loans are subject to change on the Interest Only Adjustment Date,
and due to the adjustments to the Mortgage Interest Rate on each Interest Rate
Adjustment Date, with interest calculated and payable in arrears, sufficient to
amortize the Mortgage Loan fully by the stated maturity date, over an original
term of not more than 30 years from commencement of amortization. With respect
to HELOCs, the related Mortgagor may request advances up to the Credit Limit
within the first ten years following the date of origination. Each HELOC will
amortize within 30 years from the date of origination. The Due Date of the first
payment under the Mortgage Note is no more than 60 days from the date of the
Mortgage Note. The Mortgage Note is payable in Dollars.

 

(s) Customary Provisions. The Mortgage Note has a stated maturity. The Mortgage
contains customary and enforceable provisions such as to render the rights and
remedies of the holder thereof adequate for the realization against the
Mortgaged Property of the benefits of the security provided thereby, including,
(i) in the case of a Mortgage designated as a deed of trust, by trustee’s sale,
and (ii) otherwise by judicial foreclosure. Upon default by a Mortgagor on a
Mortgage Loan and foreclosure on, or trustee’s sale of, the Mortgaged Property
pursuant to the proper procedures, the holder of the Mortgage Loan will be able
to deliver good and merchantable title to the Mortgaged Property. There is no
homestead or other exemption available to a Mortgagor which would interfere with
the right to sell the Mortgaged Property at a trustee’s sale or the right to
foreclose the Mortgage. The Mortgage Note and Mortgage are on forms acceptable
to Freddie Mac or Fannie Mae.

 

(t) Occupancy of the Mortgaged Property. As of the Purchase Date the Mortgaged
Property is lawfully occupied under applicable law. All inspections, licenses
and certificates required to be made or issued with respect to all occupied
portions of the Mortgaged Property and, with respect to the use and occupancy of
the same, including but not limited to

 

Schedule 1-6



--------------------------------------------------------------------------------

certificates of occupancy and fire underwriting certificates, have been made or
obtained from the appropriate authorities. No Seller has received notification
from any Governmental Authority that the Mortgaged Property is in material
non-compliance with such laws or regulations, is being used, operated or
occupied unlawfully or has failed to have or obtain such inspection, licenses or
certificates, as the case may be. No Seller has received notice of any violation
or failure to conform with any such law, ordinance, regulation, standard,
license or certificate. With respect to any Mortgage Loan originated with an
“owner-occupied” Mortgaged Property, the Mortgagor represented at the time of
origination of the Mortgage Loan that the Mortgagor would occupy the Mortgaged
Property as the Mortgagor’s primary residence.

 

(u) No Additional Collateral. The Mortgage Note is not and has not been secured
by any collateral except the lien of the corresponding Mortgage and the security
interest of any applicable security agreement or chattel mortgage referred to in
clause (i) above.

 

(v) Deeds of Trust. In the event the Mortgage constitutes a deed of trust, a
trustee, authorized and duly qualified under applicable law to serve as such,
has been properly designated and currently so serves and is named in the
Mortgage, and no fees or expenses are or will become payable by the Custodian or
Buyer to the trustee under the deed of trust, except in connection with a
trustee’s sale after default by the Mortgagor.

 

(w) Transfer of Mortgage Loans. Except with respect to Mortgage Loans registered
with MERS, the Assignment of Mortgage is in recordable form (excluding only the
name of the assignee) and is acceptable for recording under the laws of the
jurisdiction in which the Mortgaged Property is located.

 

(x) Due-On-Sale. The Mortgage contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Loan
in the event that the Mortgaged Property is sold or transferred without the
prior written consent of the mortgagee thereunder.

 

(y) No Buydown Provisions; No Graduated Payments or Contingent Interests. The
Mortgage Loan does not contain provisions pursuant to which Monthly Payments are
paid or partially paid with funds deposited in any separate account established
by the Sellers, the Mortgagor, or anyone on behalf of the Mortgagor, or paid by
any source other than the Mortgagor nor does it contain any other similar
provisions which may constitute a “buydown” provision. The Mortgage Loan is not
a graduated payment mortgage loan and the Mortgage Loan does not have a shared
appreciation or other contingent interest feature.

 

(z) Consolidation of Future Advances. Any future advances made to the Mortgagor
prior to the Purchase Date have been consolidated with the outstanding principal
amount secured by the Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term. The lien
of the Mortgage securing the consolidated principal amount is expressly insured
as having first or, in the case of Second Lien Mortgage Loans, a second lien
priority by a title insurance policy, an endorsement to the policy insuring the
mortgagee’s consolidated interest or by other title evidence acceptable to
Fannie Mae and Freddie Mac. The consolidated principal amount does not exceed
the original principal amount of the Mortgage Loan.

 

Schedule 1-7



--------------------------------------------------------------------------------

(aa) No Condemnation Proceeding. There have not been any condemnation
proceedings with respect to the Mortgaged Property and the Sellers have no
knowledge of any such proceedings.

 

(bb) Collection Practices; Escrow Deposits; Interest Rate Adjustments. The
origination and collection practices used by the originator, each servicer of
the Mortgage Loan and the Sellers with respect to the Mortgage Loan have been in
all respects in compliance with Accepted Servicing Practices, applicable laws
and regulations, and have been in all respects legal and proper. With respect to
escrow deposits and Escrow Payments, (other than with respect to each Second
Lien Mortgage Loan and for which the mortgagee under the first lien is
collecting Escrow Payments) all such payments are in the possession of, or under
the control of, the Sellers and there exist no deficiencies in connection
therewith for which customary arrangements for repayment thereof have not been
made. All Escrow Payments have been collected in full compliance with state and
federal law. An escrow of funds is not prohibited by applicable law and has been
established in an amount sufficient to pay for every item that remains unpaid
and has been assessed but is not yet due and payable. No escrow deposits or
Escrow Payments or other charges or payments due the Sellers have been
capitalized under the Mortgage or the Mortgage Note. All Mortgage Interest Rate
adjustments have been made in strict compliance with state and federal law and
the terms of the related Mortgage Note. Any interest required to be paid
pursuant to state, federal and local law has been properly paid and credited.

 

(cc) Conversion to Fixed Interest Rate. Except as allowed by Fannie Mae or
Freddie Mac or otherwise as expressly approved in writing by Buyer, with respect
to adjustable rate Mortgage Loans, the Mortgage Loan is not convertible to a
fixed interest rate Mortgage Loan.

 

(dd) Other Insurance Policies. No action, inaction or event has occurred and no
state of facts exists or has existed that has resulted or will result in the
exclusion from, denial of, or defense to coverage under any applicable blanket
or force placed insurance policy, PMI Policy or bankruptcy bond, irrespective of
the cause of such failure of coverage. In connection with the placement of any
such insurance, no commission, fee, or other compensation has been or will be
received by any Seller or by any officer, director, or employee of any Seller or
any designee of any seller or any corporation in which any Seller or any
officer, director, or employee had a financial interest at the time of placement
of such insurance.

 

(ee) Servicemembers Civil Relief Act. The Mortgagor has not notified any Seller,
and no Seller has any knowledge, of any relief requested or allowed to the
Mortgagor under the Servicemembers Civil Relief Act of 2003.

 

(ff) Appraisal. Except with respect to HELOCs originated in accordance with the
Underwriting Guidelines, the Mortgage File contains an appraisal of the related
Mortgaged Property signed prior to the approval of the Mortgage Loan application
by a qualified appraiser, duly appointed by the Sellers, who had no interest,
direct or indirect in the Mortgaged Property or in any loan made on the security
thereof, and whose compensation is not affected by the approval or disapproval
of the Mortgage Loan, and the appraisal and appraiser both satisfy the
requirements of Fannie Mae or Freddie Mac and Title XI of the Federal
Institutions Reform, Recovery, and Enforcement Act of 1989 as amended and the
regulations promulgated thereunder, all as in effect on the date the Mortgage
Loan was originated.

 

Schedule 1-8



--------------------------------------------------------------------------------

(gg) Disclosure Materials. The Mortgagor has executed a statement to the effect
that the Mortgagor has received all disclosure materials required by applicable
law with respect to the making of adjustable rate mortgage loans, and the
Sellers maintain such statement in the Mortgage File.

 

(hh) Construction or Rehabilitation of Mortgaged Property. No Mortgage Loan was
made in connection with the construction or rehabilitation of a Mortgaged
Property or facilitating the trade-in or exchange of a Mortgaged Property.

 

(ii) No Defense to Insurance Coverage. No action has been taken or failed to be
taken, no event has occurred and no state of facts exists or has existed on or
prior to the Purchase Date (whether or not known to the Sellers on or prior to
such date) which has resulted or will result in an exclusion from, denial of, or
defense to coverage under any private mortgage insurance (including, without
limitation, any exclusions, denials or defenses which would limit or reduce the
availability of the timely payment of the full amount of the loss otherwise due
thereunder to the insured) whether arising out of actions, representations,
errors, omissions, negligence, or fraud of the Sellers, the related Mortgagor or
any party involved in the application for such coverage, including the
appraisal, plans and specifications and other exhibits or documents submitted
therewith to the insurer under such insurance policy, or for any other reason
under such coverage, but not including the failure of such insurer to pay by
reason of such insurer’s breach of such insurance policy or such insurer’s
financial inability to pay.

 

(jj) Capitalization of Interest. The Mortgage Note does not by its terms provide
for the capitalization or forbearance of interest.

 

(kk) No Equity Participation. No document relating to the Mortgage Loan provides
for any contingent or additional interest in the form of participation in the
cash flow of the Mortgaged Property or a sharing in the appreciation of the
value of the Mortgaged Property. The indebtedness evidenced by the Mortgage Note
is not convertible to an ownership interest in the Mortgaged Property or the
Mortgagor and no Seller has financed nor does any Seller own directly or
indirectly, any equity of any form in the Mortgaged Property or the Mortgagor.

 

(ll) Proceeds of Mortgage Loan. The proceeds of the Mortgage Loan have not been
and shall not be used to satisfy, in whole or in part, any debt owed or owing by
the Mortgagor to the Sellers or any Subsidiary or correspondent of the Sellers,
except in connection with a refinanced Mortgage Loan.

 

(mm) Origination Date. The origination date is no earlier than sixty (60) days
prior to the related Purchase Date.

 

(nn) No Exception. The Custodian has not noted any material exceptions on a
Custodial Mortgage Loan Schedule with respect to the Mortgage Loan which would
materially adversely affect the Mortgage Loan or Buyer’s interest in the
Mortgage Loan.

 

Schedule 1-9



--------------------------------------------------------------------------------

(oo) Mortgage Submitted for Recordation. The Mortgage either has been or will
promptly be submitted for recordation in the appropriate governmental recording
office of the jurisdiction where the Mortgaged Property is located.

 

(pp) Documents Genuine. Such Purchased Mortgage Loan and all accompanying
collateral documents are complete and authentic and all signatures thereon are
genuine. Such Purchased Mortgage Loan is a “closed” loan fully funded by a
Seller and held in such Seller’s name.

 

(qq) Bona Fide Loan. Such Purchased Mortgage Loan arose from a bona fide loan,
complying with all applicable State and Federal laws and regulations, to persons
having legal capacity to contract and is not subject to any defense, set-off or
counterclaim.

 

(rr) Other Encumbrances. To the best of the Sellers’ knowledge, any property
subject to any security interest given in connection with such Purchased
Mortgage Loan is not subject to any other encumbrances other than a stated first
mortgage, if applicable, and encumbrances which may be allowed under the
Underwriting Guidelines.

 

(ss) Description. Each Purchased Mortgage Loan conforms to the description
thereof as set forth on the related Custodial Mortgage Loan Schedule delivered
to the Custodian and Buyer.

 

(tt) Located in U.S. No collateral (including, without limitation, the related
real property and the dwellings thereon and otherwise) relating to a Purchased
Mortgage Loan is located in any jurisdiction other than in one of the fifty (50)
states of the United States of America or the District of Columbia.

 

(uu) Underwriting Guidelines. Each Purchased Mortgage Loan has been originated
in accordance with the Underwriting Guidelines (including all supplements or
amendments thereto) previously provided to Buyer.

 

(vv) Aging. Such Purchased Mortgage Loan has not been subject to a Transaction
hereunder for more than 120 days.

 

(ww) Predatory Lending Regulations; High Cost Loans. None of the Mortgage Loans
are classified as High Cost Mortgage Loans.

 

(xx) Reserved.

 

(yy) FICO. None of the Mortgage Loans have a FICO score below 500.

 

(zz) Revolving Period. Each HELOC provides for an initial period (the “Revolving
Period”) during which the Mortgagor is required to make monthly payments of
interest payable in arrears and requires repayment of the unpaid principal
balance thereof over a period following the Revolving Period (the “Repayment
Period”) which is not in excess of 120 months. As of the Purchase Date no HELOC
was in its Repayment Period. The Mortgage Interest Rate on each Mortgage Loan
adjusts periodically in accordance with the Credit Line Agreement to equal the
sum of the Index and the related Gross Margin. On each Adjustment Date the
related Seller has made interest rate adjustments on the Mortgage Loan which are
in compliance with the related Mortgage and Mortgage Note and applicable law.

 

Schedule 1-10



--------------------------------------------------------------------------------

Annex I

 

Buyer Acting as Agent

 

This Annex I forms a part of the Master Repurchase Agreement dated as of
December 22, 2004 (the “Agreement”) among Credit Suisse First Boston Mortgage
Capital LLC, NC Capital Corporation, NC Residual II Corporation, New Century
Credit Corporation and New Century Mortgage Corporation (collectively, the
“Sellers”) and New Century Financial Corporation (the “Guarantor”). This Annex I
sets forth the terms and conditions governing all transactions in which a party
selling assets or buying assets, as the case may be (“Agent”), in a Transaction
is acting as agent for one or more third parties (each, a “Principal”).
Capitalized terms used but not defined in this Annex I shall have the meanings
ascribed to them in the Agreement.

 

1. Additional Representations. Agent hereby makes the following representations,
which shall continue during the term of any Transaction: Principal has duly
authorized Agent to execute and deliver the Agreement on its behalf, has the
power to so authorize Agent and to enter into the Transactions contemplated by
the Agreement and to perform the obligations of the Sellers or Buyer, as the
case may be, under such Transactions, and has taken all necessary action to
authorize such execution and delivery by Agent and such performance by it.

 

2. Identification of Principals. Agent agrees (a) to provide the other party,
prior to the date on which the parties agree to enter into any Transaction under
the Agreement, with a written list of Principals for which it intends to act as
Agent (which list may be amended in writing from time to time with the consent
of the other party), and (b) to provide the other party, before the close of
business on the next business day after orally agreeing to enter into a
Transaction, with notice of the specific Principal or Principals for whom it is
acting in connection with such Transaction. If (i) Agent fails to identify such
Principal or Principals prior to the close of business on such next business day
or (ii) the other party shall determine in its sole discretion that any
Principal or Principals identified by Agent are not acceptable to it, the other
party may reject and rescind any Transaction with such Principal or Principals,
return to Agent any Purchased Mortgage Loan or portion of the Purchase Price, as
the case may be, previously transferred to the other party and refuse any
further performance under such Transaction, and Agent shall immediately return
to the other party any portion of the Purchase Price or Purchased Mortgage
Loans, as the case may be, previously transferred to Agent in connection with
such Transaction; provided, however, that (A) the other party shall promptly
(and in any event within one business day) notify Agent of its determination to
reject and rescind such Transaction and (B) to the extent that any performance
was rendered by any party under any Transaction rejected by the other party,
such party shall remain entitled to any Price Differential or other amounts that
would have been payable to it with respect to such performance if such
Transaction had not been rejected. The other party acknowledges that Agent shall
not have any obligation to provide it with confidential information regarding
the financial status of its Principals; Agent agrees, however, that it will
assist the other party in obtaining from Agent’s Principals such information
regarding the financial status of such Principals as the other party may
reasonably request.



--------------------------------------------------------------------------------

3. Limitation of Agent’s Liability. The parties expressly acknowledge that if
the representations of Agent under the Agreement, including this Annex I, are
true and correct in all material respects during the term of any Transaction and
Agent otherwise complies with the provisions of this Annex I, then (a) Agent’s
obligations under the Agreement shall not include a guarantee of performance by
its Principal or Principals and (b) the other party’s remedies shall not include
a right of setoff in respect of rights or obligations, if any, of Agent arising
in other transactions in which Agent is acting as principal.

 

4. Multiple Principals.

 

  (a) In the event that Agent proposes to act for more than one Principal
hereunder, Agent and the other party shall elect whether (i) to treat
Transactions under the Agreement as transactions entered into on behalf of
separate Principals or (ii) to aggregate such Transactions as if they were
transactions by a single Principal. Failure to make such an election in writing
shall be deemed an election to treat Transactions under the Agreement as
transactions on behalf of separate Principals.

 

  (b) In the event that Agent and the other party elect (or are deemed to elect)
to treat Transactions under the Agreement as transactions on behalf of separate
Principals, the parties agree that (i) Agent will provide the other party,
together with the notice described in Section 2(b) of this Annex I, notice
specifying the portion of each Transaction allocable to the account of each of
the Principals for which it is acting (to the extent that any such Transaction
is allocable to the account of more than one Principal); (ii) the portion of any
individual Transaction allocable to each Principal shall be deemed a separate
Transaction under the Agreement; (iii) the margin maintenance obligations of the
Sellers under Section 6(a) of the Agreement shall be determined on a
Transaction-by-Transaction basis (unless the parties agree to determine such
obligations on a Principal-by-Principal basis); and (iv) Buyer’s and the
Sellers’ remedies under the Agreement upon the occurrence of an Event of Default
shall be determined as if Agent had entered into a separate Agreement with the
other party on behalf of each of its Principals.

 

  (c) In the event that Agent and the other party elect to treat Transactions
under the Agreement as if they were transactions by a single Principal, the
parties agree that (i) Agent’s notice under Section 2(b) of this Annex I need
only identify the names of its Principals but not the portion of each
Transaction allocable to each Principal’s account; (ii) the margin maintenance
obligations of the Sellers under Section 6(a) of the Agreement shall, subject to
any greater requirement imposed by applicable law, be determined on an aggregate
basis for all Transactions entered into by Agent on behalf of any Principal; and
(iii) Buyer’s and the Sellers’ remedies upon the occurrence of an Event of
Default shall be determined as if all Principals were a single Seller or Buyer,
as the case may be.



--------------------------------------------------------------------------------

  (d) Notwithstanding any other provision of the Agreement (including, without
limitation, this Annex I), the parties agree that any Transactions by Agent on
behalf of an employee benefit plan under ERISA shall be treated as Transactions
on behalf of separate Principals in accordance with Section 4(b) of this Annex I
(and all margin maintenance obligations of the parties shall be determined on a
Transaction-by-Transaction basis).

 

5. Interpretation of Terms. All references to “Sellers” or “Buyer”, as the case
may be, in the Agreement shall, subject to the provisions of this Annex I
(including, among other provisions, the limitations on Agent’s liability in
Section 3 of this Annex I), be construed to reflect that (i) each Principal
shall have, in connection with any Transaction or Transactions entered into by
Agent on its behalf, the rights, responsibilities, privileges and obligations of
a “Seller” or “Buyer”, as the case may be, directly entering into such
Transaction or Transactions with the other party under the Agreement, and (ii)
Agent’s Principal or Principals have designated Agent as their sole agent for
performance of the Sellers’ obligations to Buyer or Buyer’s obligations to the
Sellers, as the case may be, and for receipt of performance by Buyer of its
obligations to the Sellers or the Sellers of its obligations to Buyer, as the
case may be, in connection with any Transaction or Transactions under the
Agreement (including, among other things, as Agent for each Principal in
connection with transfers of Securities, cash or other property and as agent for
giving and receiving all notices under the Agreement). Both Agent and its
Principal or Principals shall be deemed “parties” to the Agreement and all
references to a “party” or “either party” in the Agreement shall be deemed
revised accordingly.